Name: Commission Regulation (EC) No 3053/95 of 20 December 1995 amending Annexes I, II, III, V, VI, VII, VIII, IX and XI of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  trade policy;  leather and textile industries
 Date Published: nan

 30. 12 . 95 PEN Official Journal of the European Communities No L 323/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3053/95 of 20 December 1995 amending Annexes I, II, m, V, VI, VII, VIII, IX and XI of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries Whereas new quantitative restrictions on imports of textile products falling under categories 14, 17 and 29 originating in the People's Republic of China have been imposed through Commission Regulation (EC) No 810/95 ( 5 ); Whereas new quantitative restrictions on imports of textile products falling under categories 23 and 33 originating in the Republic of Indonesia have been imposed through Commission Regulation (EC No 507/95 (6 ) (category 23 ) and Commission Regulation (EC) No 1629/94 ( 7 ) (category 33 ); Whereas a new quantitative restriction on imports of textile products falling under category 28 originating in the Islamic Republic of Pakistan has been imposed through Commission Regulation (EC) No 405/95 ( 8 ); Whereas new quantitative restrictions on imports of textile products falling under categories 23 and 24 originating in the Republic of India have been imposed through Commission Regulation (EC ) No 507/95 ( 9 ); Whereas new quantitative restrictions on imports of textile products originating in the Republic of India after outward processing operations in the Republic of India have been established through Commission Regulation (EC) No 1143/95 ( 10 ); Whereas new quantitative restrictions on imports of textile products originating in the People's Republic of China after outward processing operations in the People's Republic of China have been established through Commission Regulation (EC) No 1280/95 ( n ); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ( 1 ) , as last amended by Council Regulation (EC) No 1616/95 ( 2), and in particular Article 19 in conjunction with Article 17 thereof, Whereas modifications have been introduced in the combined nomenclature applicable from 1 January 1995 ; Whereas a Protocol on trade in textile and clothing products has been concluded by the Community with Estonia; Whereas an Agreement on trade in certain textile products not covered by the existing bilateral Agreement with the People's Republic of China on textile and clothing products has been concluded by the Community with the People's Republic of China (3 ); Whereas following the entry into force of the Treaty on European Union, the name of the European Economic Community changed to European Community; Whereas new quantitative restrictions on imports of textile products falling under categories 28 , 68 and 97 originating in the People's Republic of China have been imposed through Commission Regulation (EC) No 1167/94 (4 ); ( 5 ) OJ No L 82, 12. 4 . 1995 , p . 2 . ( 6 ) OJ No L 51 , 8 . 3 . 1995 , p. 2 . C) OJ No L 171 , 6 . 7. 1994, p. 17. 0 ) OJ No L 275, 8 . 11 . 1993 , p. 1 . (2 ) OJ No L 154, 5 . 7. 1995, p. 3 . ( 3 ) OJ No L 104, 6 . 5 . 1995, p. 1 . (4 ) OJ No L 130, 25 . 5 . 1994, p. 18 . ( 8 ) OJ No L 44, 28 . 2 . 1995 , p. 8 . O OJ No L 51 , 8 . 3 . 1995 , p. 2 . ( ,0 ) OJ No L 114, 20. 5 . 1995, p. 16 , (") OJ No L 124, 7. 6 . 1995 , p. 27. No L 323/2 I EN I Official Journal of the European Communities 30 . 12 . 95 Whereas the Council has decided by Decision 95/131/EC (*) to apply on a provisional basis the agreements negotiated with certain supplier countries to adjust the existing quantitative restrictions to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union; Whereas following the entry into force of the Uruguay Round Agreement on Textiles and Clothing ( 2 ), quantitative restrictions and flexibility provisions agreed between the European Community and Members of the World Trade Organization have to be modified ; Whereas the arrangement with the Republic of India in the area of market access foresees the removal of quantitative restrictions on the importation of certain handloom and folklore products originating in the Republic of India; Whereas, following the entry into force of the World Trade Organization, it is possible to indicate the name of the countries which are already Members of the World Trade Organization; Whereas all the above elements make it necessary to amend as of 1 January 1995 the Annexes I, II , III , V, VI, VII, VIII, IX and XI to Regulation (EEC ) No 3030/93 to take into account the changes introduced applicable on the importation into the Community of certain textile products originating in certain third countries within the meaning of Article 19 of Regulation (EEC) No 3030/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I of Regulation (EEC) No 3030/93 is replaced by Annex I to this Regulation. Annex II of Regulation (EEC) No 3030/93 is replaced by Annex II to this Regulation. Annex III of Regulation (EEC) No 3030/93 is replaced by Annex III to this Regulation. Annex V of Regulation (EEC) No 3030/93 is replaced by Annex IV to this Regulation. Annex VI of Regulation (EEC) No 3030/93 is replaced by Annex V to this Regulation. Annex Via and Table A to Annex Via of Regulation (EEC ) No 3030/93 are repealed. Annex VII of Regulation (EEC) No 3030/93 is replaced by Annex VI to this Regulation. Annex VIII of Regulation (EEC) No 3030/93 is replaced by Annex VII to this Regulation. Annex IX of Regulation (EEC) No 3030/93 is replaced by Annex VIII to this Regulation. Annex XI of Regulation (EEC) No 3030/93 is replaced by Annex IX to this Regulation. Article 2 This Regulation shall enter into force the day following the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1995 . For the Commission Leon BRITTAN Vice-President (') OJ No L 94, 26 . 4. 1995 , p. 1 . ( 2 ) OJ No L 336, 23 . 12 . 1994, p . 50. 30. 12 . 95 EN Official Journal of the European Communities No L 323/3 ANNEX J 'ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 (') 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres ( 2 ). 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3 . Where the expression "babies ' garments" is used, this is meant to cover garments up to and including commercial size 86 . GROUP I A Category CN code Description Table of equivalence 1995 pieces/kg g/piece (D (2 ) ( 3 ) (4 ) ( 5 ) 1 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 Cotton yarn, not put up for retail sale (') Covers only categories 1 to 114, with the exception of Albania, Armenia, Azerbaijan, Belarus, Estonia , Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan and Vietnam for which categories 1 to 161 are covered and of Bulgaria, the Czech Republic, Hungary, Poland, the Russian Federation, Romania and the Slovak Republic for which categories 1 to 123 are covered . In the case of Bulgaria , the Czech Republic, Hungary , Poland, Romania and the Slovak Republic categories 115 to 123 are included in Group III B. ( 2 ) In the case of Albania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhastan, Kyrgyzstan, Latvia , Lithuania, Moldova, Mongolia , Tajikistan, Turkmenistan, Ukraine , Uzbekistan and Vietnam the products covered by each category are determined by the CN codes. Where there is an "ex" symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description. No L 323/4 | EN Official Journal of the European Communities 30. 12 . 95 l ( 2 ) ( 3 ) (4 ) 5 1 (cont'd) 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics, pile fabrics , chenille fabrics, tulle and other net fabrics 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 30. 12 . 95 fEN Official Journal of the European Communities No L 323/5 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 2 (cont 'd) 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 521019 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 521211 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 I I No L 323/6 EN Official Journal of the European Communities 30 . 12 . 95 (3 4 5( 1 ) 2. (a ) (a ) Of which: Other than unbleached or bleached ( 2 ) 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 13 10 13 90 14 10 14 90 15 10 15 90 23 10 23 90 24 10 24 90 25 10 25 90 ex 5811 00 00 ex 6308 00 00 30. 12 . 95 FN Official Journal of the European Communities No L 323/7 ( 2 ) ( 3 ) (4 ) ( 5 )( 1 ) 3 Woven fabrics of synthetic fibres (discontinuous or waste ) other than narrow woven fabrics, pile fabrics ( including terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 55 13 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 55 13 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 No L 323/8 EN Official Journal of the European Communities 30 . 12 . 95 l 2 )" ( 3 ) (4 ) (5 ) 3 (cont'd) 3 ( a ) ( a ) Of which: Other than unbleached or bleached 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 5512 1910 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/9 ( 1 ) (2 ) (3 ) (4 ) (5 ) 3 ( a ) 5515 92 19 (cont'd) 5515 92 99 5515 99 30 l 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 No L 323/10 I EN I Official Journal of the European Communities 30 . 12 . 95 GROUP I B 1 ( 3 ) 4 5 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked 6,48 154 jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted ( 2 ) 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 4,53 221Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters , waister jackets and the like, knitted or crocheted 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 4 5 6 7 8 1,76 568Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls ' woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 1 6 or 29, of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 Women's or girls ' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 5,55 1806106 10 00 6106 20 00 6106 9010 6206 20 00 6206 30 00 6206 40 00 217Men's or boys' shirts, other than knitted or crocheted, of wool, 4,60 cotton or man-made fibres 6205 10 00 6205 20 00 6205 30 00 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/11 GROUP II A (3 ) 4 (5 )(2 ) 5802 11 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton Bed linen, other than knitted or crocheted6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Yarn of staple or waste synthetic fibres, not put up for retail sale ( 1 ) 9 20 22 22 (a ) 23 5508 1011 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 ex 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 (a ) Of which acrylic Yarn of staple or waste artificial fibres, not put up for retail sale5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 No L 323/12 I EN I Official Journal of the European Communities 30 . 12 . 95 l ( 2 ) 3 ) (4 ) 5 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 ( a ) 5801 22 00 (a ) Of which : Cotton corduroy 39 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 6302 6302 6302 ex 6302 6302 6302 6302 ex 6302 51 10 51 90 53 90 59 00 91 10 91 90 93 90 99 00 30 . 12 . 95 PEN Official Journal of the European Communities No L 323/13 GROUP II B ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 12 6115 12 00 Panty-hose and tights , stockings, understockings, socks, 24,3 41 6115 19 10 ankle-socks, sockettes and the like, knitted or crocheted, other than pairs 6115 19 90 for babies, including stockings for varicose veins, other than 6115 20 11 products of category 70 l 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 \ 6115 93 99 6115 99 00 I 13 61071100 Men's or boys' underpants and briefs, women's or girls ' knickers 17 59 6107 12 00 and briefs, knitted or crocheted, of wool , cotton or man-made 610719 00 fibres 6108 21 00 6108 22 00 6108 29 00 l 14 6201 11 00 Men's or boys' woven overcoats, raincoats and other coats, cloaks 0,72 1 389 ex 6201 12 10 and capes, of wool, of cotton or of man-made textile fibres (other ex 6201 12 90 than parkas ) (of category 21 ) ex 6201 13 10 ex 6201 13 90 6210 20 00 \ 15 6202 1100 Women's or girls' woven overcoats, raincoats and other coats, 0,84 1 190 ex 6202 12 10 cloaks and capes; jackets and blazers, of wool, of cotton or of ex 6202 12 90 man-made textile fibres (other than parkas) (of category 21 ) ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 - 6204 39 19 6210 30 00 I 16 6203 11 00 Men's or boys' suits and ensembles, other than knitted or 0,80 1 250 6203 12 00 crocheted, of wool, of cotton or of man-made fibres, excluding ski 6203 19 10 suits; men's or boys' tracksuits with lining, with an outer shell of a 6203 19 30 single identical fabric, of cotton or of man-made fibres 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 l 6211 33 31 \ 17 6203 31 00 Men's or boys' jackets and blazers, other than knitted or 1,43 700 6203 32 90 crocheted, of wool, of cotton or of man-made fibres 6203 33 90 6203 39 19 I 18 620711 00 Men's or boys' singlets and other vests, underpants , briefs, \ 6207 19 00 nightshirts, pyjamas, bathrobes, dressing gowns and similar 6207 21 00 articles, other than knitted or crocheted I 6207 22 00 6207 29 00 l 6207 91 10 6207 91 90 No L 323/14 I EN I Official Journal of the European Communities 30 . 12 . 95 ( 2 ) ( 3 ) 4 (5( 1 ) 18 (cont'd) Women's or girls ' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 19 Handkerchiefs , other than knitted or crocheted 59 17 21 2,3 435Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 6213 20 00 6213 90 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 621142 41 6211 43 41 6107 21 00 6107 22 00 6107 29 00 6107 91 10 6107 91 90 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 3211 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 9910 24 3,9 257Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted Women's or girls ' nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, knitted or crocheted . 26 Women's or girls ' dresses, of wool, of cotton or of man-made 3,1 fibres 3236104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/15 ( 1 ) (2 ) (3 ) (4 ) (5 ) 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' skirts, including divided skirts 2,6 385 28 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 6210 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib and brace overalls, breeches and shorts (other than swimwear ), knitted or crocheted, of wool, of cotton or of man-made fibres 1,61 620 29 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; women's or girls ' tracksuits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 1,37 730 31 6212 10 00 BrassiÃ ¨res, woven, knitted or crocheted 18,2 55 68 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Babies ' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 73 61121100 6112 12 00 6112 19 00 Tracksuits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 1,67 600 76 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 3911 6203 42 11 6203 42 51 6203 43 11 6203 43 31 Men's or boys' industrial or occupational clothing, other than knitted or crocheted Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted O C ) (') For Bulgaria the table of equivalence 1,6/kg and 625 g/piece applies. No L 323/16 I EN I Official Journal of the European Communities 30. 12 . 95 (2 ) 3 ) (4 ) 5 )( 1 ) 76 (cont'd) 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits, other than knitted or crocheted 78 Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8 , 14, 15, 16, 17, 18, 21 , 26 , 27, 29, 68, 72, 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39' 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13 , 24, 26, 27, 28 , 68 , 69, 72, 73 , 74, 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/17 GROUP III A (3 )( 1 ) 2) (4 ) (5 33 5407 2011 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 34 5407 2019 Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 35 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 4210 5407 42 90 5407 43 00 5407 4410 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 5407 4210 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 35 (a) ( a ) Of which: Other than unbleached or bleached No L 323/18 I EN I Official Journal of the European Communities ""30. 12. 95 (l ( 2 ) ( 3 ) (4 ) 5 35 (a ) (cont'd) 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 5408 5408 5408 5408 5408 5408 5408 5408 5408 5408 5408 10 00 21 00 22 10 22 90 23 10 23 90 24 00 31 00 32 00 33 00 34 00 ex 5811 00 00 ex 5905 00 70 36 a ) (a ) Of which: Other than unbleached of bleached 5408 5408 5408 5408 5408 5408 5408 5408 5408 10 00 22 10 22 90 23 10 23 90 24 00 32 00 33 00 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/19 1 (2 ) ( 3 ) (4 ) 5 37 (cont'd) 37 (a ) ( a ) Of which: Other than unbleached or bleached 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 5516 12 00 5516 13 00 5516 14 00 5516 22 00 55 16 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 ex 5803 90 50 ex 5905 00 70 38 A 6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabric including net curtain fabric 38 B Net curtains, other than knitted or crochetedex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains ( including drapes, interior blinds, curtain and bed valances and other furnishing articles ), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 No L 323/20 I EN I Official Journal of the European Communities 30 . 12 . 95 1 2 ) 3 ) 4 5 41 (cont'd) 42 Yarn of continuous man-made fibres, not put up for retail sale Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 43 Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn, put up for retail sale 46 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn ) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn ) or of combed fine animal hair, not put up for retail sale 51071010 5107 10 90 5107 20 10 5107 20 30 30 . 12 . 95 | EN Official Journal of the European Communities No L 323/21 ( 3 ) (4 ) 5( 1 ) 48 (cont'd) (2 ) 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs ' wool or of fine animal hair, put up for retail sale 51091010 5109 10 90 5109 90 10 5109 90 90 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair5111 11 11 5111 11 19 5111 11 91 5111 11 99 5111 19 11 5111 19 19 5111 19 31 5111 1939 5111 1991 5111 19 99 5111 20 00 5111 3010 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 10 5112 11 90 5112 19 11 5112 19 19 5112 19 91 511219 99 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton, carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning 55 Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 Yarn of staple synthetic fibres ( including waste), put up for retail sale 5508 10 90 5511 10 00 5511 20 00 58 Carpets, carpetines and rugs, knotted (made up or not)5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 No L 323/22 | EN Official Journal of the European Communities 30 . 12 . 95 l 2 ) ( 3 ) (4 5 ) 59 Carpets and other textile floor coverings, other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 5805 00 00 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand 61 Narrow woven fabrics, and narrow fabrics ( bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings ( not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 5806 5806 5806 5806 5806 5806 5806 10 00 20 00 31 10 31 90 32 10 32 90 39 00 40 00 62 Chenille yarn ( including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn ) Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 30 . 12 . 95 I EN I Official Journal of the European Communities No L 323/23 2 (3 )1 ) 4 5 62 (cont'd) Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven Braids and ornamental trimmings in the piece; tassels , pompons and the like Embroidery, in the piece, in strips or in motifs 58071010 580710 90 5808 10 00 5808 90 00 581010 10 581010 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5% or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres 65 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 Knitted or crocheted fabric other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 No L 323/24 I EN I Official Journal of the European Communities 30. 12 . 95 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 65 (cont'd) 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rÃ ¼gs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 30 . 12 . 95 I EN I Official Journal of the European Communities No L 323/25 GROUP III B (2 ) (3 ) (4) 5 Gloves, mittens and mitts, knitted or crocheted 5917 pairs Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 6111 1010 61112010 6111 30 10 ex 6111 90 00 6116 1010 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 5807 90 90 6113 0010 61171000 611720 00 6117 8010 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 630710 10 6307 90 10 6305 31 10 ( 1 ) 10 67 67 (a ) 69 70 (a) Of which: Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip Women's or girls' slips and petticoats, knitted or crocheted 7,8 1286108 11 10 6108 11 90 6108 19 10 6108 19 90 336115 1100 61152019 6115 93 91 Panty-hose and tights of synthetic fibres , measuring per single yarn 30,4 less than 67 decitex (6,7 tex ) pairs Women's full-length hosiery of synthetic fibres No L 323/26 I EN I Official Journal of the European Communities 30. 12. 95 ( 1 ) (2 ) (3 ) (4 ) (5 ) 72 6112 31 10 6112 31 90 6112 3910 6112 39 90 6112 41 10 6112 41 90 6112 4910 6112 49 90 6211 11 00 6211 12 00 Swimwear, of wool, of cotton or of man-made fibres 9,7 103 74 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 1,54 650 75 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 0,80 1 250 84 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or of man-made fibres 85 6215 20 00 6215 90 00 Ties, bow-ties and cravats not knitted or crocheted, of wool, of cotton or of man-made fibres 17,9 56 86 6212 20 00 6212 30 00 6212 90 00 Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 8,8 114 87 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 Gloves, mittens and mitts, not knitted or crocheted 88 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 621710 00 6217 90 00 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted 30. 12 . 95 Official Journal of the European Communities No L 323/27EN ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or not 5607 5607 5607 5607 5607 5607 5607 5607 41 00 49 11 49 19 49 90 5011 5019 50 30 50 90 91 Tents6306 21 00 6306 22 00 6306 29 00 93 ex 6305 20 00 ex 6305 39 00 Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length ( flock), textile dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 621010 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 No L 323/28 I EN I Official Journal of the European Communities 30. 12 . 95 3 4 5 )( 1 ) 96 (cont'd) ( 2 ) ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 5609 00 00 5905 00 10 Other articles made from-yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5901 10 00 5901 90 00 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 10 5907 00 90 Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 5903 5903 5903 5903 5903 5903 1010 10 90 20 10 20 90 90 10 90 91 90 99 101 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres 109 Tarpaulins, sails , awnings, and sun-blinds6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 30 . 12 . 95 I EN I Official Journal of the European Communities No L 323/29 l ) (3 ) 4 ) 5 )(2 ) 6306 41 00 6306 49 00 110 woven pneumatic mattresses 111 6306 91 00 6306 99 00 Camping goods, woven, other than pneumatic mattresses and tents 112 6307 20 00 ex 6307 90 99 Other made up textile articles, woven, excluding those of categories 113 and 114 113 6307 10 90 Floor cloths, dish cloths and dusters, other than knitted or crocheted 114 Woven fabrics and articles for technical uses5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 No L 323/30 I EN I Official Journal of the European Communities 30. 12 . 95 GROUP IV ( 1 ) (2 ) ( 3 ) (4) 5 115 Flax or ramie yarn 117 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 * 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 Woven fabrics of flax or of ramie 118 Table linen, toilet linen and kitchen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 ex 6303 99 90 6304 19 30 ex 6304 99 00 Curtains ( including drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie 121 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 122 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted 123 5801 90 10 Woven-pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 6214 90 90 30 . 12. 95 Official Journal of the European CommunitiesEN No L 323/31 GROUP V l (2 ) ( 3 ) (4 ) 5 124 Synthetic staple fibres5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125 A Synthetic filament yarn (continuous ) not put up for retail sale, other than yarn of category 41 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 125 B Monofilament, strip (artificial straw and the like ) and imitation catgut of synthetic materials 5404 10 10 5404 10 90 5404 90 11 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 126 Artificial staple fibres5502 00 10 5502 00 90 5504 10 00 5504 90 00 5505 20 00 127 A 5403 31 00 ex 5403 32 00 5403 33 10 Yarn of artificial filaments (continuous ) not put up for retail sale, other than yarn of category 42 127 B 5405 00 00 ex 5604 90 00 Monofilament, strip (artificial straw and the like ) and imitation catgut of artificial textile materials 128 5105 40 00 Coarse animal hair, carded or combed 129 5110 00 00 Yarn of coarse animal hair or of horsehair 130 A Silk yarn other than yarn spun from silk waste5004 00 10 5004 00 90 5006 0010 No L 323/32 EN Official Journal of the European Communities 30. 12 . 95 l ( 3 ) (4 ) (5 130 B Silk yarn other than of category 130 A; silk-worm gut (2 ) 5005 00 10 5005 00 90 5006 00 90 ex 5604 90 00 131 5308 90 90 Yarn of other vegetable textile fibres 132 5308 30 00 Paper yarn 133 Yarn of true hemp5308 20 10 5308 20 90 134 5605 00 00 Metallized yarn 135 5113 00 00 Woven fabrics of coarse animal hair or of horsehair 136 Woven fabrics of silk or of silk waste5007 10 00 5007 20 11 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 137 ex 5801 90 90 ex 5806 10 00 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk, or of silk waste 138 5311 00 90 ex 5905 00 90 Woven fabrics of paper yarn and other textile fibres other than of ramie 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 141 ex 6301 90 90 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man-made fibres 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/33 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 142 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 90 ex 5705 00 90 Carpets and other textile floor coverings of sisal, of other fibres of the Agave family or of Manila hemp 144 5602 10 35 5602 29 10 Felt of coarse animal hair 145 5607 30 00 ex 5607 90 00 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp 146 A ex 5607 21 00 Binder or baler twine for agricultural machines, of sisal or other fibres of the Agave family 146 B ex 5607 21 00 5607 29 10 5607 29 90 Twine, cordage, ropes and cables of sisal or other fibres of the Agave family, other than the products of category 146 A 146 C 5607 10 00 Twine, cordage, ropes and cables, whether of not plaited or braided, of jute or of other textile bast fibres of heading No 5303 147 5003 90 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed 148 A 53071010 5307 10 90 5307 20 00 Yarn of jute or of other textile bast fibres of heading No 5303 148 B 5308 10 00 Coir yarn 149 5310 10 90 ex 5310 90 00 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 150 5310 1010 ex 5310 90 00 5905 00 50 6305 10 90 Woven fabrics of jute or of other textile bast fibres of a width of not more than 150 cm Sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres , other than used 151 A 5702 20 00 Floor coverings of coconut fibres (coir ) 151 B ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 Carpets and other textile floor coverings, of jute or of other textile bast fibres , other than tufted or flocked 152 5602 10 11 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 153 6305 10 10 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 Official Journal of the European Communities 30. 12 . 95No L 323/34 | EN ( 1 ) (2 ) ( 3 ) (4 ) -(5 ) 154 5001 00 00 Silkworm cocoons suitable for reeling 5002 00 00 Raw silk (not thrown ) I 5003 10 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste \ and garnetted stock, not carded or combed 5101 11 00 Wool not carded or combed 5101 19 00 5101 21 00 l 5101 29 00 l 5101 30 00 5102 10 10 Fine or coarse animal hair, not carded or combed 5102 10 30 5102 10 50 5102 10 90 5102 20 00 l 5103 10 10 Waste of wool or of fine or coarse animal hair , including yarn 5103 10 90 waste but excluding garnetted stock 5103 2010 5103 20 91 5103 20 99 5103 30 00 l 5104 00 00 Garnetted stock of wool or fine or coarse animal hair 5301 10 00 Flax, raw or processed but not spun : flax tow and waste (including 5301 21 00 yarn waste and garnetted stock ) 5301 29 00 5301 30 10 l 5301 30 90 l 5305 91 00 Ramie and other vegetable textile fibres raw or processed but not 5305 99 00 spun : tow, noils and waste, other than coir and abaca of heading No 5304 5201 00 10 Cotton, not carded or combed 5201 00 90 I 5202 10 00 Cotton waste ( including yarn waste and garnetted stock) 5202 91 00 5002 99 00 5302 10 00 True hemp (Cannabis sativa L. ), raw or processed but not spun: 5302 90 00 tow and waste of true hemp (including yarn waste and garnetted stock ) 1 5305 21 00 Abaca (Manila hemp or Musa textilis Nee), raw or processed but l 5305 29 00 not spun: tow, noils and waste of abaca ( including yarn waste and I garnetted stock) 5303 10 00 Jute and other textile bast fibres (excluding flax, true hemp and 5303 90 00 ramie ), raw or processed but not spun: tow and waste of true hemp ( including yarn waste and garnetted stock ) 5304 10 00 Other vegetable textile fibres, raw or processed but not spun : tow, 5304 90 00 noils and waste of such fibres ( including yarn waste and garnetted stock ) 5305 11 00 l 5305 19 00 I 5305 91 00 I \ I 5305 99 00 I 156 6106 90 30 ex 6110 90 90 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 30 . 12 . 95 Official Journal of the European Communities No L 323/35EN 1 2 ) ( 3 ) (4 ) 5 157 Garments, knitted or crocheted, other than those of categories 1 to 123 and of category 156 6101 90 10 6101 90 90 6102 9010 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 159 6204 4910 6206 10 00 6214 10 00 6215 10 00 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste Shawls, scarves, mufflers , mantillas, veils and the like, not knitted or crocheted, of silk or silk waste Ties, bow-ties and cravats of silk or silk waste 160 6213 10 00 Handkerchiefs of silk or silk waste 161 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 ' 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 No L 323/36 | EN Official Journal of the European Communities 30 . 12 . 95 ANNEX IA Category CN code 1995 Description Table of equivalence pieces/kg g/piece U ) (2 ) ( 3 ) (4 ) (5 ) 163 (') 3005 90 31 Gauze and articles of gauze put up in forms or packings for retail sale {') Only applies to imports from China . ANNEX IB 1 . This Annex covers textile raw materials (categories 128 and 154 ), textile products other than those of wool and fine animal hair, cotton and man-made fibres, as well as man-made fibres and filaments and yarns of categories 124, 125A, 125B, 126, 127A and 127B. 2 . Without prejudice to the rules for the interpretation of the combined nomenclature, the wording of the description of goods is considered to be of indicative value only, since the products covered by each category are determined, within this Annex, by CN codes. Where there is an 'ex' symbol in front of a CN code , the products covered in each category are determined by the scope of the CN code and by that of the corresponding description . 3 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter. 4 . Where the expression 'babies ' garments ' is used, this is meant to cover garments up to and including commercial size 86 . GROUP I Category CN code 1995 Description Table of equivalence pieces/kg g/piece (D (2 ) ( 3 ) (4 ) (5 ) ex 20 ex 6302 29 90 ex 6302 39 90 Bed-linen, other than knitted or crocheted ex 32 ex 5802 20 00 ex 5802 30 00 Woven pile fabrics and chenille fabrics and tufted textile surfaces ex 39 ex 6302 59 00 ex 6302 99 00 Table-linen, toilet and kitchen-linen, other than knitted or crocheted and other than those of category 118 GROUP II (D (2 ) ( 3 ) (4 ) (5 ) ex 12 ex 6115 19 90 ex 6115 20 90 ex 6115 99 00 Panty-hose and tights, stockings, understockings, socks, ankle socks, sockettes and the like, knitted or crocheted, other than for babies 24,3 41 ex 13 ex 6107 19 00 ex 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted 17 59 ex 14 ex 6210 20 00 Men's or boys ' woven overcoats , raincoats and other coats, cloaks and capes 0,72 1 389 30 . 12 . 95 I EN I Official Journal of the European Communities No L 323/37 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ex 15 ex 6210 30 00 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than parkas 0,84 1 190 ex 18 ex 6207 19 00 ex 6207 29 00 ex 6207 99 00 ex 6208 19 90 ex 6208 29 00 ex 6208 99 00 Men's or boys' singlets and other vests, underpants, briefs, nightshirts , pyjamas, bathrobes, dressing-gowns and similar articles, other than knitted or crocheted Women's or girls ' singlets and other vests , slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing-gowns and similar articles, other than knitted or crocheted ex 19 ex 6213 90 00 Handkerchiefs , other than those of silk and silk waste 59 17 ex 24 ex 6107 29 00 ex 6108 39 00 Men's or boys ' nightshirts , pyjamas, bathrobes, dressing-gowns and similar articles, knitted or crocheted Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing-gowns and similar articles, knitted or crocheted 3,9 257 ex 27 ex 6104 59 00 Women's or girls' skirts, including divided skirts 2,6 385 . ex 28 ex 6103 49 10 ex 6104 69 10 Trousers, bib and brace overalls, breeches and shorts ( other than swimwear ), knitted or crocheted 1,61 620 ex 31 ex 6212 10 00 BrassiÃ ¨res , woven, knitted or crocheted 18,2 55 ex 68 ex 6209 90 00 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories ex 10 and ex 87, and babies' stockings, socks and sockettes , other than knitted or crocheted, of category ex 88 ex 73 ex 6112 19 00 Track suits of knitted or crocheted fabric 1,67 600 ex 78 ex 6210 40 00 ex 6210 50 00 Woven garments of fabrics of heading No 5903, 5906 and 5907, excluding garments of categories ex 14 and ex 15 ex 83 ex 61 12 20 00 ex 6113 00 90 Garments of knitted or crocheted fabrics of heading No 5903 and 5907 and ski suits, knitted or crocheted GROUP III A (D (2 ) ( 3 ) ( 4 ) ( 5 ) ex 38B ex 6303 99 90 Net curtains, other than knitted or crocheted ex 40 ex 6303 99 90 ex 6304 19 90 ex 6304 99 00 Woven curtains ( including drapes, interior blinds, curtain and bed valances and other furnishing articles ), other than knitted or crocheted No L 323/38 I EN I Official Journal of the European Communities 30. 12 . 95 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ex 58 ex 5701 90 10 ex 5701 90 90 Carpets, carpetines and rugs, knotted (made up or not) ex 59 ex 5702 10 00 ex 5702 59 00 ex 5702 99 00 ex 5703 90 10 ex 5703 90 90 ex 5704 10 00 ex 5704 90 00 ex 5705 00 90 Carpets and other textile floor coverings, other than the carpets of categories ex 58 , 142 and 151B ex 60 ex 5805 00 00 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross-stitch) made in panels and the like by hand ex 61 ex 5806 10 00 ex 5806 20 00 ex 5806 39 00 ex 5806 40 00 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category ex 62 and of category 137 Elastic fabrics and trimmings ( not knitted or crocheted), made from textile materials assembled from rubber thread ex 62 ex 5606 00 91 ex 5606 00 99 ex 5804 10 11 ex 5804 10 19 ex 5804 10 90 ex 5804 29 10 ex 5804 29 90 ex 5804 30 00 ex 5807 10 10 ex 5807 10 90 ex 5808 10 00 ex 5808 90 00 ex 5810 10 10 ex 5810 10 90 ex 5810 99 10 ex 5810 99 90 Chenille yarn ( including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn ) Tulle and other net fabrics but not including woven, knitted or crocheted fabrics , hand or mechanically-made lace, in the piece, in strips or in motifs Labels, badges and the like of textile materials , not embroidered, in the piece, in strips or cut to shape or size, woven Braids and ornamental trimmings in the piece; tassels; pompons and the like Embroidery, in the piece, in strips or in motifs ex 63 ex 5906 91 00 ex 6002 10 10 ex 6002 10 90 ex 6002 30 10 ex 6002 30 90 Knitted or crocheted fabric containing by weight 5% or more of elastometric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread ex 65 ex 5606 00 10 ex 6002 10 10 ex 6002 30 10 Knitted or crocheted fabric other than those of category ex 63 ex 66 ex 6301 10 00 ex 6301 90 90 Travelling rugs and blankets, other than knitted or crocheted 30 . 12 . 95 I EN I Officiai Journal of the European Communities No L 323/39 GROUP III B ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ex 10 ex 6116 10 10 ex 6116 10 90 ex 6116 99 00 Gloves, mittens and mitts, knitted or crocheted 17 pairs 59 ex 67 ex 5807 90 90 ex 6113 00 10 ex 6117 10 00 ex 61 17 20 00 ex 6117 80 10 ex 6117 80 90 ex 6117 90 00 ex 6301 90 10 ex 6302 10 90 ex 6302 40 00 ex 6303 19 00 ex 6304 11 00 ex 6304 91 00 ex 630710 10 ex 6307 90 10 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes ) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling rugs, other knitted or crocheted articles including parts of garments or of clothing accessories ex 69 ex 6108 19 90 Women's or girls' slips and petticoats, knitted or crocheted 7,8 128 ex 72 ex 6112 39 10 ex 6112 39 90 ex 6112 49 10 ex 6112 49 90 ex 6211 11 00 ex 621Ã 2 00 Swimwear 9,7 103 ex 75 ex 6103 19 00 ex 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles 0,80 1 250 ex 85 ex 6215 90 00 Ties, bow-ties and cravats not knitted or crocheted, other than those of category 159 17,9 56 ex 86 6212 20 00 ex 6212 30 00 ex 6212 90 00 Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 8,8 114 ex 87 ex 6216 00 00 ex 6209 90 00 Gloves,mittens and mitts, not knitted or crocheted ex 88 ex 6217 10 00 ex 6217 90 00 ex 6209 90 00 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted - ex 91 ex 6306 29 00 Tents No L 323/40 I EN I Official Journal of the European Communities 30. 12 . 95 ( 1 ) ( 2 ) ( 3 ) . ( 4 ) (5 ) ex 94 ex 5601 10 90 ex 5601 29 00 ex 5601 30 00 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and millneps ex 95 ex 5602 10 19 ex 5602 10 39 ex 5602 10 90 ex 5602 29 90 ex 5602 90 00 ex 5807 90 10 ex 6210 10 10 ex 6307 90 91 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings ex 97 ex 5608 90 00 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn , twine, cordage or rope ex 98 ex 5609 00 00 ex 5905 00 10 Other articles made from yarn, twine, cordage, rope or cables , other than textile fabrics, articles made from such fabrics and articles of category ex 97 ex 99 ex 5901 10 00 ex 5901 90 00 ex 5904 10 00 ex 5904 91 10 ex 5904 91 90 ex 5904 92 00 ex 5906 10 10 ex 5906 10 90 ex 5906 99 10 ex 5906 99 90 ex 5907 00 00 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like, tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like, other than of category ex 100 ex 100 ex 5903 10 10 ex 5903 10 90 ex 5903 20 10 ex 5903 20 90 ex 5903 90 10 ex 5903 90 91 ex 5903 90 90 Textile fabrics, impregnated, coated, covered or laminated with preparations of cellulose derivates or of other artificial plastic materials ex 109 ex 6306 19 00 ex 6306 39 00 Tarpaulins, sails, awnings, and sun-blinds ex 110 ex 6306 49 00 Woven pneumatic mattresses ex 111 ex 6306 99 00 Camping goods, woven, other than pneumatic mattresses and tents ex 112 ex 6307 20 00 ex 6307 90 99 Other made-up textile articles , woven, excluding those of categories ex 113 and ex 114 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/41 1 ) (2 ) ( 3 ) (4 ) (5 ) ex 113 ex 6307 10 90 Floor cloths, dish cloths and dusters, other than knitted or crocheted ex 114 Woven fabrics and articles for technical uses, other than those of category 136 ex 5908 00 00 ex 5909 00 90 ex 5910 00 00 ex 5911 10 00 ex 5911 31 19 ex 5911 31 90 ex 5911 32 10 ex 5911 32 90 ex 5911 40 00 ex 5911 90 10 ex 5911 90 90 GROUP IV 1 (2 ) (3 ) (4 ) ( 5 ) 115 Flax or ramie yarn5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 Woven fabrics of flax or ramie5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Table linen, toilet and kitchen linen of flax or ramie, other than knitted or crocheted 6302 6302 6302 6302 ex 6302 6302 ex 6302 29 10 39 10 39 30 52 00 59 00 92 00 99 00 120 Curtains ( including drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, of flax or ramie No L 323/42 lEN Official Journal of the European Communities 30. 12 . 95 (1 ) (2 ) ( 3 ) (4 ) (5 ) 122 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted 123 5801 90 10 6214 90 90 Woven-pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted GROUP V 1 ( 2 ) ( 3 ) (4 ) (5 124 Synthetic staple fibres5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125A Synthetic filament yarn (continuous ) not put up for retail sale5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 125B Monofilament, strip (artificial straw and the like ) and imitation catgut of synthetic materials 5404 10 10 5404 10 90 5404 90 11 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 126 Artificial staple fibres5502 00 10 5502 00 90 5504 10 00 5504 90 00 5505 20 00 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/43 ( 1 ) (2 ) ( 3 ) (4) (5 ) 127A 5403 31 00 ex 5403 32 00 5403 33 10 Yarn of artificial filaments (continuous not put up for retail sale, single yarn or viseÃ ³se rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 127B 5405 00 00 ex 5604 90 00 Monofilament, strip (artificial straw and the like ) and imitation catgut of artificial textile materials 128 5105 40 00 Coarse animal hair, carded or combed 129 5110 00 00 Yarn of coarse animal hair or of horsehair 130A 5004 00 10 5004 00 90 5006 00 10 Silk yarn other than yarn spun from silk waste 130B 5505 00 10 5505 00 90 5006 00 90 ex 5604 90 00 Silk yarn other than of category 130A; silk-worm gut 131 5308 90 90 Yarn of other vegetable textile fibres 132 5308 30 00 Paper yarn 133 5308 20 10 5308 20 90 Yarn of true hemp 134 5605 00 00 Metallized yarn 135 5113 00 00 Woven fabrics of coarse animal hair or of horsehair 136A 5007 2019 ex 5007 20 31 ex 5007 20 39 ex 5007 20 41 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 30 5007 90 50 5007 90 90 Woven fabrics of silk or of silk waste other than unbleached, scoured or bleached 136B 5007 10 00 5007 20 11 5007 20 21 ex 5007 20 31 ex 5007 20 39 ex 5007 20 41 5007 20 51 5007 90 10 5803 90 10 ex 5905 00 90 ex 5911 20 00 Woven fabrics of silk or of silk waste other than those of category 136A No L 323/44 I EN I Official Journal of the European Communities 30. 12 . 95 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 137 ex 5801 90 90 ex 5806 10 00 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk, or of silk waste 138 5311 00 90 ex 5905 00 90 Woven fabrics of paper yarn and other textile fibres other than of ramie 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn 140 ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6Q02 99 00 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man-made fibres 141 ex 6301 90 90 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man-made fibres 142 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 ex 5705 00 90 Carpets and other textile floor coverings of sisal , of other fibres of the Agave family or of Manila hemp 144 5602 10 35 5602 29 10 Felt of coarse animal hair 145 5607 30 00 ex 5607 90 00 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp 146A ex 5607 21 00 Binder or baler twine for agricultural machines, of sisal or other fibres of the Agave family 146B ex 5607 21 00 5607 29 10 5607 29 90 Twine, cordage, ropes and cables of sisal or other fibres of the Agave family, other than the products of category 146A 146C 5607 10 00 Twine, cordage, ropes and cables, whether or not plaited or braided, of jute or of other textile bast fibres of heading No 5303 147 5003 90 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed 148A 5307 10 10 5307 10 90 5307 20 00 Yarn of jute or of textile bast fibres of heading No 5303 148B 5308 10 00 Coir yarn 149 5310 10 90 ex 5310 90 00 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 30 . 12 . 95 I EN I Official Journal of the European Communities No L 323/45 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 150 5310 10 10 Woven fabrics of jute or of other textile ex 5310 90 00 bast fibres of a width of not more than 150 cm 5905 00 50 Sacks and bags, of a kind used for the packing of goods, of jute or 6305 10 90 of other textile bast fibres , other than used 151A 5702 20 00 Floor coverings of coconut fibres (coir ) 151B ex 5702 39 90 Carpets and other textile floor coverings, of jute or of other textile ex 5702 49 90 bast fibres, other than tufted or flocked ex 5702 59 00 ex 5702 99 00 152 5602 10 11 Needle loom felt of jute or of other textile bast fibres , other than tufted or flocked L 153 6305 10 10 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 154 5001 00 00 Silk worm cocoons, suitable for reeling 5002 00 00 Raw silk ( not thrown) 5003 10 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed 5101 11 00 Wool and carded or combed 5101 19 00 5101 21 00 5101 29 00 5103 30 00 5102 10 10 Fine or coarse animal hair, not carded or combed 5102 10 30 l 5102 10 50 5102 10 90 5102 20 00 \ 5103 10 10 Waste of wool or fine or coarse animal hair, including yarn waste 5103 10 90 but excluding garnetted stock 5103 20 10 5103 20 91 5103 20 99 5103 30 00 5104 00 00 Garnetted stock of wool or fine or coarse animal hair 5301 10 00 Flax, raw or processed but not spun: flax tow and waste ( including 5301 21 00 yarn waste and garnetted stocks) 5301 29 00 5301 30 10 I 5301 30 90 5305 91 00 Ramie and other vegetable textile fibres raw or processed but not 5305 99 00 spun: tow, noils and waste, other than coir and abaca of heading No 5304 5201 00 10 Cotton, not carded or combed 5201 00 90 5202 10 00 Cotton waste ( including yarn waste and garnetted stock ) 5202 91 00 5202 99 00 5302 10 00 True hemp ( Cannabis sativa L. ), raw or processed but not spun; 5302 90 00 tow and waste of true hemp (including yarn waste and garnetted stock) No L 323/46 [ EN Official Journal of the European Communities 30. 12. 95 ( 3 ). (4 ) (5 )( 1 ) 154 (cont'd) (2 ) 5305 21 00 5305 29 00 5303 10 00 5303 90 00 Abaca (Manila hemp or Musa textilis Nee), raw or processed but not spun: tow, noils and waste or abaca (including yarn waste and garnetted stock ) Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock ) Other vegetable textile fibres, raw or processed but not spun : tow, noils and waste of such fibres ( including yarn waste and garnetted stock ) 5304 10 00 5304 90 00 5305 11 00 5305 19 00 5305 91 00 5305 99 00 156 6106 90 30 ex 6110 90 90 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 157 Garments, knitted or crocheted, excluding garments of categories ex 10, ex 12, ex 13 , ex 24, ex 27, ex 28, ex 67, ex 69, ex 72, ex 73 , ex 75 , ex 83 and 156 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 159 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste 6204 49 10 6206 10 10 6214 10 00 6215 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste Ties, bow-ties and cravats of silk or silk waste 6213 10 00 Handkerchiefs of silk or silk waste160 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/47 ( 1 ) (2 ) (3 ) (4 ) (5 ) 161 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6303 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 621149 00 Garments, not knitted or crocheted, excluding garments of categories ex 14, ex 15, ex 18 , ex 31 , ex 68 , ex 72, ex 78 , ex 86, ex 87, ex 88 and 159 No L 323/48 PEN Official Journal of the European Communities 30. 12 . 95 ANNEX II 'ANNEX II Exporting countries referred to in Article 1 Albania Argentina Armenia Azerbaijan Bangladesh Belarus Brazil Bulgaria China Czech Republic Egypt Estonia Georgia Hong Kong Hungary India Indonesia Kazakhstan Kyrgyzstan Latvia Lithuania Macao Malaysia Malta Moldova Mongolia Morocco Pakistan Peru Philippines Poland Romania Russian Federation Singapore Slovakia Slovenia South Korea Sri Lanka Taiwan Tajikistan Thailand Tunisia Turkey Turkmenistan Ukraine Uzbekistan Vietnam' 30. 12 . 95 EN Official Journal of the European Communities No L 323/49 ANNEX III 'ANNEX III referred to in Articles 1 , 12 and 13 PART I Classification Article 6 Where a classification decision adopted in accordance with the Community procedures in force referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall, without delay, initiate consultation in accordance with Article 16 of the Regulation, in order to reach agreement on the necessary adjustments to the corresponding quantitative limits provided for in Annex V. Article 7 1 . Without prejudice to any other provision on this subject, where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import arrangements which, in accordance with the provisions of this Regulation, are applicable to them on the basis of the classification determined by the abovementioned authorities . 2 . The competent authorities of the Member States shall inform the Commission of the cases referred to in paragraph 1 , indicating in particular :  the quantities of products involved;  the category shown on the import documentation and that retained by the competent authorities ,  where an export licence was issued, the number of the licence and the category shown. 3 . The competent authorities of the Member States shall not issue a new import authorization for textile products subject to a Community quantitative limit indicated in Annex V following reclassification until they have obtained confirmation from the Commission that the amounts to be imported are available in accordance with the procedure laid down in Article 12 . 4. The Commission shall notify the supplier countries concerned of the cases referred to in this Article . Article 8 In the cases referred to in Article 7, as well as in those cases of a similar nature raised by the competent authorities of the supplying countries, the Commission, if necessary, and in accordance with the procedure provided for in Article 16 of the Regulation, shall enter into consultations with the supplier country or countries concerned, in order to reach agreement on the classification definitively applicable to the products involved in the divergence. Article 9 The Commission, in agreement with the competent authorities of the importing Member State or States and of the supplier country or countries, may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products involved in the divergence . Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of the Regulation is based on the combined nomenclature (CN). Article 2 On the initiative of the Commission or of a Member State, the tariff and statistical nomenclature section of the Customs Code Committee, which was established by Council Regulation (EEC) No 2658/87 (') will examine urgently in conformity with the provisions of the abovementioned Regulations, all questions concerning the classification of products referred to in Article 1 ( 1 ) of the Regulation within the combined nomenclature (CN) in order to classifiy them in the appropriate categories . Article 3 The Commission shall inform supplying countries of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community . Article 4 t The Commission shall inform the competent authorities of supplier countries of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products covered by this Regulation, within one month at the latest of their adoption . Such communication shall include: (a ) a description of the products concerned; (b ) the relevant category, and the combined nomenclature code (CN code); (c ) the reasons which have led to the decision . Article 5 1 . Where a classification decision adopted in accordance with Community procedures in force results in a change of classification practice or a change in category of any product covered by this Regulation, the competent authorities of the Member States shall provide 30 days' notice, from the date of the Commission's notification, before the decision is put into effect . 2 . Products shipped before the date of application of the decision shall remain subject to earlier classification practice, provided that the goods in question are entered to importation within 60 days of that date . (') OJ No L 256, 7. 9 . 1987, p. 1 . No L 323/50 Official Journal of the European Communities 30. 12 . 95 Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 , the Commission will adopt, in accordance with the provisions of Article 10 of Regulation (EEC) No 2658/87, a measure establishing the classification of the goods in the combined nomenclature . PART II Double-checking system (for administering quantitative limits) Article 11 1 . The competent authorities of the supplier countries shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex V up to the level of the said limits . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14 . 2 . The import authorizations shall be valid for six months from the date of their issue . Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for a further period of three months. Such extensions shall be notified to the Commission . In exceptional circumstances, an importer may request a second period of extension . These exceptional requests may only be granted by a decision taken in accordance with the procedure laid down in Article 17 of the present Regulation. 3 . The import authorizations of products, drawn up on the form conforming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community. 4 . The declaration or request made by the importer to the competent authorities listed in Appendix 2 to the present Annex in order to obtain the import authorization shall contain: ( a ) the names of the importer and full address (including, if any, telephone and fax number, and identification number registered with the competent national authorities ), and VAT registration number, if it is a VAT payer; ( b ) name and full address of declarant; (c ) name and full address of exporter; (d ) the country of origin of the products and the country of consignment; (e ) a description of the products including:  their commercial designation-,  description of the products and combined nomenclature (CN) code; (f) the appropriate category and the quantity in the appropriate unit as indicated in Annex V for the products in question; (g ) the value of the products , as indicated in box 12 of the export licence; (h ) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract; ( i ) date and number of the export licence; ( j ) any internal code used for administrative purposes, such as the Taric code; (k ) date and signature of importer. 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment. Article 12 1 . The export licence for quantitative limits shall conform to the specimen appended to this Annex which may also contain a translation into another language and shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit established for the category of the product concerned . 2 . In the case of Hong Kong, the export licence shall conform to the specimen attached to this Annex, bearing the words "Hong Kong". 3 . Each export licence shall cover only one of the categories of products listed in Annex V. Article 13 Exports shall be set off against the quantitative limits established for the year in which the products covered by the export licence have been shipped within the meaning of Article 2 (3 ) of the Regulation. Article 14 1 . To the extent that the Commission pursuant to Article 12 of the Regulation has confirmed that the amount requested is available within the quantitative limit in question, the authorities of any Member State shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped. Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued. 30. 12 . 95 | EN Official Journal of the European Communities No L 323/51 3 . Each export licence shall cover only one of the categories of products listed in Table A. Article 16 Import authorizations or equivalent documents shall be issued by the competent authorities of the Member States in conformity with Article 2 (2 ) and without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with other conditions required under current rules. Article 20 Exports shall be recorded under the year in which the products covered by the export licence were shipped. Article 17 1 . If the Commission finds that the total quantities covered by export licences issued by a supplier country for a particular category in any agreement year exceed the quantitative limit established for that category, the competent licence authorities in the Member States shall be informed immediately to suspend the further issue of import authorizations or import documents . In this event, the special consultation procedure set out in Article 16 of the Regulation shall be initiated forthwith by the Commission. 2 . The competent authorities of a Member State shall refuse to issue import authorizations for products originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex. PART III Double-checking system (for products subject to surveillance ) Article 21 1 . The authorities of the Member States shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence were shipped. This time limit does not apply to Egypt and Malta; in the case of Turkey, all export information documents must be presented to the competent authorities of the Member States within three months of the date of their issue. Import authorizations, drawn up on the form conforming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community . 2 . The import authorizations shall be valid for six months from the date of their issue, with the possibility of a further extension of three months; in the case of Turkey, the time limit is two months, which may, in exceptional circumstances, be extended by one month . 3 . The declaration or request made by the importer to the competent authorities listed in Appendix 2 to the present Annex in order to obtain the import authorization shall contain: (a ) the names of the importer and full address ( including, if any, telephone and fax number, and identification number registered with the competent national authorities ), and VAT registration number, if it is a VAT payer; ( b ) name and full address of declarant; (c ) name and full address of exporter; (d ) the country of origin of the products and the country of consignment; (e ) a description of the products including:  their commercial designation,  description of the products and combined nomenclature (CN) code; (f) the appropriate category and the quantity in the appropriate unit as indicated in Table A for the products in question; (g) the value of the products, as indicated in box 12 of the export licence; (h ) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract; ( i ) date and number of the export licence; ( j ) any internal code used for administrative purposes, such as the Taric code; (k ) date and signature of importer. Article 18 1 . The competent authorities of the supplier countries listed in Table A shall issue an export licence or an export information document in respect of all textile products subject to surveillance procedures under the double-checking system. 2. In the case of Turkey, the export information document for textile products shall be issued by the Turkish associations of exporters of textile products and clothing in Istanbul , Akdeniz (Cukurova), Ege ( Izmir ), Uludag (Bursa ), Antalya and Guneydogu. In the case of Egypt, export licences shall be issued and stamped by the Cotton Textile Consolidation Fund. 3 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14 . Article 19 1 . The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language. 2 . However, in the case of Turkey, Egypt and Malta, the export licence shall conform to the respective specimens attached to this Annex. No L 323/52 [EN ] Official Journal of the European Communities 30. 12 . 95 4 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . Article 22 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued. registered with the competent national authorities), and VAT registration number, if it is a VAT payer; (b ) name and full address of declarant; (c ) name and full address of exporter; (d ) the country of origin of the products and the country of consignment; (e ) a description of the products including:  their commercial designation,  description of the products and combined nomenclature (CN) code; ( f) the appropriate category and the quantity in the appropriate unit as indicated in Table B for the products in question; (g ) the value of the products; ( h ) any internal code used for administrative purposes, such as the Taric code; (i ) date and signature of importer and shall be accompanied by a certified copy of the bill of lading, letter of credit, contract or any other commercial document indicating a firm intention to carry out the importation . Article 23 Import authorizations shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . Article 24 The competent authorities of a Member State shall refuse to issue import authorizations for products listed in Table A originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex. PART V A posteriori surveillance PART IV Single checking system (for products subject to surveillance) Article 27 Textile products coming from supplier countries listed in tables C and D shall be subject to a system of a posteriori statistical surveillance . After the release for free circulation of the products, the competent authorities of the Member States shall notify the Commission monthly, within one month of the end of each month, of the total quantities imported during that month, indicating the combined nomenclature code and using the units and, where appropriate supplementary units, used in that code. Imports shall be broken down in accordance with the statistical procedures in force. Article 25 1 . Textile products coming from supplier countries listed in Table B shall be subject to a system of single prior surveillance. 2 . The release for free circulation of the products referred to in paragraph 1 shall be subject to presentation of a surveillance document. 3 . The competent authorities of the Member States shall issue surveillance documents within a maximum of five working days of a request being submitted by the importer. 4 . Surveillance documents, drawn up on the form conforming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community. PART VI Common provisions Article 28 1 . The export licence referred to in Articles 11 and 19 and the certificate of origin may include additional copies duly indicated as such . They shall be made out in English, French or Spanish . 2 . If the documents referred to above are completed by hand, entries must be in ink and in block letters . Article 26 The declaration or request made by the importer to the competent authorities listed in Appendix 2 to the present Annex t in order to obtain the surveillance document shall contain : (a ) the names of the importer and full address (including, if any, telephone and fax number, and identification number 30 . 12 . 95 fEN Official Journal of the European Communities No L 323/53 3 . The export licences or equivalent documents and certificates of origin shall measure 210 x 297 mm. The paper shall be white writing paper, sized, not containing mechanical pulp (') and weighing not less than 25 g/m2. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye (2) ( 3 ). 4 . Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation. 5 . Each export licence or equivalent document and the certificate of origin shall bear a standardized serial number, whether or not printed, by which it can be identified (4 ). 6 . This number shall be composed of the following elements ( 5 ):  two letters identifying the exporting country as follows:  two letters identifying the intended Member State of destination as follows:  AT = Austria  BL = Benelux  DE = Federal Republic of Germany  DK = Denmark  EL = Greece  ES = Spain  FI = Finland  FR = France  GB = United Kingdom  IE = Ireland  IT = Italy  PT = Portugal  SE = Sweden  a one-digit number identifying the quota year or the year under which exports were recorded, in the case of products listed in Table A of this Annex, corresponding to the last figure in the year in question, e.g. " 5 " for 1995 . In the case of products originating in the People's Republic of China listed in Appendix C to Annex V this number should be " 1 " for the year 1995 , "2 " for the year 1996 and " 3 " for the year 1997,  a two-digit number identifying the issuing office in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination. Albania = AL Argentina = AR Armenia = AM Azerbaijan = AZ Bangladesh = BD Belarus = BY Brazil = BR Bulgaria = BG China = CN Czech Republic = CZ Egypt = EG Estonia = EE Georgia = GE Hong Kong = HK Hungary = HU India ¢ = IN Indonesia = ID Kazakhstan = KZ Kyrgyzstan = KG Latvia = LV Lithuania = LT Macao = MO Malaysia = MY Malta = MT Moldova = MD Mongolia = MN Pakistan = PK Peru = PE Philippines = PH Poland = PL Romania = RO Russia = RU Singapore = SG Slovakia = SK Slovenia = SI South Korea = KR Sri Lanka = LK Taiwan = TW Tajikistan = TJ Thailand = TH Turkey = TR Turkmenistan = TM Ukraine = UA Uruguay = UY Uzbekistan = UZ Vietnam = VN Article 29 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they shall bear the endorsement "delivre a posteriori" or "issued retrospectively" or "expedido con posterioridad". Article 30 In the event of theft, loss or destruction of an export licence, import licence or a certificate of origin, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate licence or certificate issued in this way shall bear the endorsement "duplicata " or "duplicate" or "duplicado ". The duplicate shall bear the date of the original licence or certificate . PART VII Community import licence  common form Article 31 1 . The forms to be used by the competent authorities of the Member States listed in Appendix 2 to the present Annex for (') and ( 2 ) This is not obligatory for Hong Kong. ( 3 ) This is not obligatory for Turkey, Egypt and Malta . (4 ) In the case of Hong Kong, this is obligatory only for the export licence. ( J ) In the case of Peru, Turkey, Egypt and Malta, this provision will enter into force at a later date. No L 323/54 PEN Official Journal of the European Communities 30. 12 . 95 9 . The reverse of copy No 1 and copy No 2 shall bear a box in which quantities may be entered, either by the customs authorities when import formalities are completed, or by the competent administrative authorities when an extract is issued . If the space set aside for debits on a licence or extract thereof is insufficient, the competent authorities may attach one or more extension pages bearing boxes matching those on the reverse of copy No 1 and copy No 2 of the licence or extract. The debiting authorities shall so place their stamp that one half is on the licence or extract thereof and the other half is on the extension page. If there is more than one extension page, a further stamp shall be placed in like manner across each page and the preceding page . 10. Import licences and extracts issued, and entries and endorsements made, by the authorities of one Member State shall have the same legal effect in each of the other Member States as documents issued, and entries and endorsements made, by the authorities of such Member States . 11 . The competent authorities of the Member States concerned may, where indispensable, require the contents of licences or extracts to be translated into the official language or one of the official languages of that Member State. issuing the import authorizations and surveillance documents referred to in Articles 14 ( 1 ), 21 ( 1 ) and 25 (3 ) shall conform to the specimen of the import licence set out in Appendix 1 to the present Annex. 2 . Import licence forms and extracts thereof shall be drawn up in duplicate, one copy, marked "Holder's copy" and bearing the number 1 to be issued to the applicant, and the other, marked "Copy for the issuing authority" and bearing the number 2, to be kept by the authority issuing the licence. For administrative purposes the competent authorities may add additional copies to form 2 . 3 . Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grams per square metre. Their size shall be 210 x 297 mm; the type space between the lines shall be 4,24 mm; (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1 , which is the licence itself, shall in addition have a red printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means. 4 . Member States shall be responsible for having the forms printed . The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a mark enabling the printer to be identified. 5 . At the time of their issue the import licences or extracts shall be given an issue number determined by the competent authorities of the Member State . The import licence number shall be notified to the Commission electronically within the integrated network set up under Article 12 . 6 . Licences and extracts shall be completed in the official language, or one of the official languages, of the Member State of issue. 7. In box 10 the competent authorities shall indicate the appropriate textile category. 8 . The marks of the issuing agencies and debiting authorities shall be applied by means of a stamp. However, an embossing press combined with letters or figures obtained by means of perforation, or printing on the licence may be substituted for the issuing authority's stamp . The issuing authorities shall use any tamper-proof method to record the quantity allocated in such a way as to make it impossible to insert figures or references (e.g. ECU 1 000 ). PART VIII Transitional provisions Article 32 1 . Notwithstanding the provisions of Article 31 , for a transitional period ending not later than 31 December 1995 and provided that the applicant, at the time of this application has not requested the issue of a Community import licence conforming to the specimen set out in Appendix 1 , the competent authorities of the Member States shall be authorized to use their own national forms to issue the import authorizations or surveillance documents and any extracts thereof, instead of the forms referred to in Article 31 . 2 . Such forms shall give the details referred to in boxes 1 to 13 of the specimen Community import licence shown in Appendix 1 . Their validity shall only extend to the territory of the Member State of issue. 30 . 12 . 95 EN Official Journal of the European Communities No L 323/55 TABLE A Countries and categories subject to the system of double-checking surveillance (The complete description of the categories is shown in Annex I) Third country Groups Category Unit · Bangladesh IB 4 (*) 1 000 pieces 6 Ã  ) 1 000 pieces Ã ² n 1 000 pieces Albania I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Armenia IA 1 tonnes - 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Azerbaijan IA 1 tonnes 2 tonnes I 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces IIA 20 tonnes IIB 12 1 000 pairs 13 1 000 pieces V 136 tonnes Estonia IA 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces (*) For these categories the provisions of Article 9 do not apply. No L 323/56 IEN Official Journal of the European Communities 30. 12 . 95 Third country Groups Category Unit Estonia IIA 9 tonnes (cont'd) 20 tonnes l 39 tonnes IIB 13 1 000 pieces l IV 117 tonnes 118 tonnes Georgia IA 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces l 7 1 000 pieces 8 1 000 pieces Kazakhstan IA 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces \ 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Kyrgyzstan IA 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Latvia IA 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces IIA 9 tonnes IIB 12 1 000 pairs 15 1 000 pieces 24 1 000 pieces 26 1 000 pieces 27 1 000 pieces 31 1 000 pieces 30 . 12 . 95 EN Official Journal of the European Communities No L 323/57 Third country Groups Category Unit Lithuania IA 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces I 7 1 000 pieces I 8 1 000 pieces IIA 20 tonnes 39 tonnes IIB 12 1 000 pairs 13 1 000 pieces 24 tonnes 28 1 000 pieces IV 117 tonnes 118 tonnes Moldova IA 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces IIA 9 tonnes 20 tonnes 39 tonnes IIB 15 1 000 pieces IV 115 tonnes 117 tonnes 118 tonnes Slovenia IB 5 1 000 pieces 6 1 000 pieces I 7 1 000 pieces 8 1 000 pieces IIA 9 tonnes Tajikistan IA 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces I 7 1 000 pieces 8 1 000 pieces Turkmenistan I A 1 tonnes 2 tonnes 3 tonnes No L 323/58 lEN Official Journal of the European Communities 30. 12 . 95 Third country Groups Category Unit Turkmenistan IB 4 1 000 pieces (cont'd) 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces I 8 1 000 pieces Uzbekistan I A 1 tonnes 3 tonnes I IB 4 1 000 pieces 5 1 000 pieces ' 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces l IIA 20 tonnes IIB 15 1 000 pieces 26 1 000 pieces V 159 tonnes 161 tonnes Turkey IA 1 tonnes 2 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces i 8 1 000 pieces IIA 9 tonnes 20 tonnes IIB 12 1 000 pairs 13 1 000 pieces ex 18 (') tonnes I 26 1 000 pieces 83 tonnes III A 33 tonnes Egypt IA 1 tonnes 2 tonnes IB 4 (*) 1 000 pieces IIA 20 (*) tonnes Malta IB 6 1 000 pieces (*) For these categories the provisions of Article 9 do not apply . (') CN codes 6207 91 10, 6207 91 90, 6208 91 11 and 6208 91 19 . 30 . 12. 95 EN Official Journal of the European Communities No L 323/59 TABLE B Countries and categories subject to the system of single surveillance (The complete description of the categories is shown in Annex I ) Third country Groups Category Unit Morocco (only Tangiers zone ) IB 6 n 1 000 pieces 7 (*) 1 000 pieces 8 (*) 1 000 pieces IIB 26 r ) 1 000 pieces Turkey IA 3 n tonnes IIA 22 (*) tonnes 32 (*) tonnes | 39 (*) tonnes IIB 18 ( · ) (') 1 000 pieces 24 C ) 1 000 pieces 27 (*) 1 000 pieces . 28 (*) 1 000 pieces 29 (*) 1 000 pieces 73 (*) 1 000 pieces III A 41 (*) tonnes 56 (*) tonnes 65 n tonnes HIB 70 n 1 000 pairs 74 n 1 000 pieces 75 n 1 000 pieces Malta IA i Ã  ) tonnes 2 n tonnes IB 4 (*) 1 000 pieces 7 (*) 1 000 pieces s n 1 000 pieces (*) For these categories the provisions of Article 9 of the Regulation do not apply. (') Does not cover CN codes 6207 91 10, 6207 91 90, 6208 91 11 and 6208 91 19 . No L 323/60 [ EN Official Journal of the European Communities 30. 12 . 95 TABLE C Countries and categories subject to the system of a posteriori statistical surveillance for direct imports (The complete description of the categories is shown in Annex I ) Third country Groups Category Unit Morocco IB 6 n 1 000 pieces ? n 1 000 pieces 8 (*) 1 000 pieces IIB 26 n 1 000 pieces Tunisia IA 2 C ) tonnes IB 6 n 1 000 pieces (*) For these categories the provisions of Article 9 do not apply . TABLE D Countries and categories subject to a posteriori statistical surveillance: for OPT (The complete description of the categories is shown in Annex I ) Third country Groups Category Unit Turkey IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces IIB 12 1 000 pairs 13 1 000 pieces 26 1 000 pieces 83 tonnes Malta IB 6 1 000 pieces Morocco IB 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces IIB 26 1 000 pieces Tunisia IB 6 1 000 pieces Specimen of certificate of origin referred to in Article 28 of Annex III 1 Exporter ( name , tull address country ) Exportateur inom . adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie CERTIFICATE OF ORIGIN (Textile products) 5 Consignee ( name , full address , country ) Destinataire ( nom. adresse complÃ ¨te , pays) CERTIFICAT DÃ RI6INE (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity {') QuantitÃ © (') 12 FOB Value (J ) Valeur fob P) (1)Show  « ii » w e ig h t «mu d o u qu an tit y m th e u n it pr es cr ib ed ro r ca te go ry w h e re o rn e r m a n n e i w ei gh t- in di qu er ie po id s n e i e n Ki lo gr am m es a in si qu e ia qu an tit Ã © da ns i un itÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po ids ne t 2 ) In th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above originated in the country shown in box No 6 , in accordance with the provisions in force in the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne. 14 Competent authority ( name, full address , country) AutoritÃ © compÃ ©tente ( nom . adresse compiete , pays) At - A on - le (Signature ) ( Stamp - Cachet) class="page"> Specimen of certificate of origin referred to in Article 28 of Annex III for Hong Kong Exporter (full name arid address) CERTIFICATE NO Consignee (if required) CERTIFICATE OF HONG KONG ORIGIN Departure date (on or about) Factory number Vessel/flight/vehicle No. Place of loading HONG KONG GOVERNMENT TRADE DEPARTMENT Port of discharge Final destination if on carriage Marks, Nos and Container No; No and kind of packages; description of goods Quantity or weight (in words and figures) Brand names or labels ( if any) Destination Country HEREBY CERTIFY THAT THE GOODS DESCRIBED ABOVE ORIGINATE IN HONG KONG ORIGINAL-WHITE DUPUCATE-YELLOW TRIPLICATE-LIGHT BLUE COPYRIGHT RESERVED Signature for Director-General of Trade class="page"> Specimen of certificate of origin referred to in Article 28 of Annex III for Hong Kong Exporter (full name and address CERT F CATE No Consignee (if required) CERTIFICATE OF HONG KONG ORIGIN Departure date (on or about) Factory number Vessel /flight /vehicle No Place of loading HONG KONG ORIGINAL Port of discharge Final destination if on carriage Marks, nos and container no; no and kind of packages ; description of goods Quantity or weight ( in words and figures) Brand names or labels ( if any) Destination country HEREBY CERTIFY THAT THE GOODS DESCRIBED ABOVE ORIGINATE IN HONG KONG A competent authority exercising power delegated by the Hong Kong Government for the issue of certificates of origin . class="page"> Specimen of export licence referred to in Article 12 (1 ) of Annex III 1 Exporter ( name, full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie III I 5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays) EXPORT LICENCE (Textile products) \ LICENCE D' EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © f ) 12 FOB Value (') Valeur fob (2) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority (name, full address , country) AutoritÃ © compÃ ©tente ( nom, adresse complÃ ¨te/ pays) At - Ã on - le \ (Signature ) (Stamp - Cachet) (1 ) Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe df or ca te go ry w he re ot he rt ha n ne t weigh t - In diq ue ri e po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ ©g or ie si ce tte un itÃ © n' es t p as le po ids net. (*) In th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. class="page"> Specimen of export licence referred to in Article 12 (2) of Annex III for Hong Kong EXPORT LICENCE (TEXTILES) FORM 5 ORIGINAL Audit No. Date of Receipt and Receipt No.Exporter (Name &amp; Address) HONG KONG GOVERNMENT Import and Export Ordinance (Cap. 60) Import and Export (General) Regulations Date of Issue and Licence No. Issue of this licence is approved. T.C.R. No. ( if any) B.R. No . (See Explanatory Note (6) Overleaf) Fax No. Tel . No. for Director-General of TradeConsignee(Name &amp; Address) MANUFACTURER'S DECLARATION Date acting for and on behalf of (Name of Signatory) (See Condition (5) Overleaf) Manufacturer (Name &amp; Address) Stamps T.C.R. No. ( if any) B.R. No . (See Explanatory Note (6) Overleaf) F.R. No . ( if any) Fax No . Tel . No. (Trading Name of Manufacturer) make the following declaration :  I hereby declare that I have read and understood the conditions overleaf, that the manufacturer named herein is the manufacturer of the goods described in this application , that the goods are of Hong Kong origin in accordance with condition (2) overleaf, that the manufacturer named herein undertakes to abide by the conditions overleaf , and that the particulars given herein are true. ** I further declare that the manufacturer named herein is supplying the quotas for the goods covered by this application in accordance with condition (3) overleaf . "I further declare that the quota utilisation conditions for free quotas as stipulated in the relevant Notices to Exporters are complied with . (" Delete if not applicable) Departure Date Country of Final Destination Vessel/Flight No. C.O./Form A No. FOR CONDITIONS OF THIS LICENCE PLEASE SEE OVERLEAF WARNING : Heavy penalties are provided for false declaration and information . unauthorized alterations and misuse of this licence . Signature Company/Business Chop Mark(s) and Number(s), Origin marking (if any) on packages No. of packages Full Description of Goods, Origin marking (if any) on goods (State Country of Origin of raw materials) No. of Units value f.o.b.HKs Total value f.o.b. HKs EXPORTER'S DECLARATION Date . acting for and on behalf of (Name of Signatory) (See Condition (5) Overleaf) Item No. Category/Sub Category or Commodity item Code No. T.C.R. No. of Quota/ Export Authorization Permit Holder Quota Reference (see * below) Quantity in Quota Units 1 2 3 4 5 * Insert here: Type of Quota  Export Authorization Number, Swing Transfer or Type A Transfer Number or Quota Permit Number etc. as appropriate. For Chinese translation of this form , please refer to the inside cover of the pad containing the forms. · (Trading Name of Exporter) make the following declaration:  I hereby declare that I have read and understood the conditions overleaf, that the exporter named herein is the exporter of the goods described in this application , that the exporter named herein undertakes to abide by the conditions overleaf, and that the particulars given herein are true . " I further declare that the exporter named herein is supplying the quotas for the goods covered by this application in accordance with condition (3) overleaf . " I further declare that the quota utilisation conditions for free quotas as stipulated in the relevant Notices to Exporters are complied with . (" Delete if not applicable) Signature Company/Business Chop Is licence is va Id or 28 days from the ¢ ate o issue unless endorsed otherwise . TIC 363A (Rev. 1996) COPYRIGHT RESERVED class="page"> Specimen of export licence referred to in Article 19 (1 ) of Annex 111 1 Exporter ( name , full address country ) Exportateur inom . adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Export year AnnÃ ©e d'exportation 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire ( nom . adresse complÃ ¨te , pays) EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country ot destination Pays de destination Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires NON-RESTRAINED TEXTILE CATEGORY CATÃ GORIE TEXTILE NON LIMITÃ E 10 Marks and numbers - Number and kind ot packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © (') 12 FOB Value (?) Valeur fob (2) (&lt;) Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r c at eg or yw he re ot he rt ha n ne t w eig ht - In diq ue rl e po id s ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po ids net. (2 ) In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above originated in the country shown in box No 6, in accordance with the provisions in force in the Agreement on trade in textile products between the European Community and Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6, conformÃ ©ment aux dispositions en vigeur dans i accord sur le commerce des produits textiles entre la CommunautÃ © Ã ©conomique europÃ ©enne et 14 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom. adresse complÃ ¨te , pays) At - A , on - le (Signature ) ( Stamp - Cachet) class="page"> Specimen of the export licence referred to in Article 19 (2) of Annex III for Turkey 1 Exporter (name, full address , country) Exportateur (nom, adresse complÃ ¨te, pays) ORIGINAL 2 No 3 Management yean AnnÃ ©e de gestion : 4 Category number NumÃ ©ro de catÃ ©gorie: 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) % EXPORT INFORMATION DOCUMENT (Textile products) DOCUMENT D'INFORMATION D'EXPORTATION (Produits textiles) To be sent to the importer Copie Ã envoyer Ã l' importateur 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 12 Quantity (1 ) QuantitÃ © 10 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 1 1 Combined nomen ­ clature (CN) codes Codes de la nomen ­ clature combinÃ ©e (NC) 13 Value (2) fob Turkey Valeur fob Turquie (1 ) Sh ow ne t we igh t (kg) an d al so qu an tity in th e un it pr es cr ibe d fo r category. Ind iqu er le po ids ne t e n kil og ra m m es ai ns i qu e la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la catÃ ©gorie. (*) In th e cu rre nc y of th e sa le contra ct .  D an s la m on na ie du co nt ra t de vente. This document must be presented to the competent authonties in the importer member country within three months of its date of issue. Le prÃ ©sent document doit Ã ªtre presente aux autoritÃ ©s competentes du pays membre importateur dans un dÃ ©lai de trois mois Ã compter de la date de sa dÃ ©livrance . 14 CERTIFICATION BY THE TURKISH AUTHORITY  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned, certify the authenticity of the above information . Je soussignÃ © certifie l'authenticitÃ © des informations donnÃ ©es ci-dessus. At-A on-e Signature Stamp-Cachet15 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te , pays) class="page"> Specimen of the export licence referred to in Article 19 (2) of Annex III for Egypt and Malta 1 Exporter (name, full address, country) Exportateur (nom. adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentais 4 Category number NumÃ ©ro de catÃ ©gorie EXPORT LICENCE (Textile products) LICENCE D' EXPORTATION (Produits textiles) 5 Consignee (name, full address , country) Destinataire (nom. adresse complÃ ¨te , pays) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © (') 12 FOB Value (2) Valeur fob H 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority (name, full address , country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te , pays) At - Ã , on - le (Signature) (Stamp - Cachet) (&lt;) Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r ca te go ry w he re ot he r t ha n ne t w eig ht - in di qu er le po ids ne t e n kil og ra m m es ai ns i q ue la qu an tity da ns I'u ni tg pr 6v ue po ur la ca te go rie si ce tte un it6 n' es t p as le po ids net. (2 ) In th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t d e vente. class="page"> Appendix I to Annex II IMPORT LICENCEEUROPEAN COMMUNITY 2. Issue number 1 1 . Consignee (name, full address, country,VAT number) 3 . Quota period 4 . Authority responsible, for issue (name, address and telephone No) Hold er 's c o p y 5. Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7 . Country of consignment (and geonomenclature code) 9. Description of goods 8. Last day of validity 1 0. CN code 1 1 . Quantity expressed in quota unit 12 . Security/guarantee (as applicable) 13. Further particulars 14 . Competent authority's endorsement Date: Signature: Stamp: 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 1 7 and the quantity attributed in part 2 thereof 20. Name, Member State, stamp and signature of the attributing authority 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18 . In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 1 . 2. 1 . 2 . 1 . 2. 1 . 2. 1 . 2. 1 . 2 . 1 . 2. Extension pages to be attached hereto EUROPEAN COMMUNITY IMPORT LICENCE 2 . Issue number_ 11 . Consignee (name, full address, country, 2 I VAT number) 3 . Quota period 4 . Authority responsible for issue (name, address and telephone No) C op y fo r th e is su in g au th or ity 5. Declarant/representative as applicable (name, and full address) 6. Country of origin (and geonomenclature code) 7 . Country of consignment (and geonomenclature code) 8 . Last day of validity 2 9. Description of goods 10. CN code 1 1 . Quantity expressed in quota unit 12 . Security/guarantee (as applicable) 13. Further particulars 14. Competent authority s endorsement Date: Signature: Stamp: Extension pages to be attached hereto 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1 . 2. 1 . 2. 1 . 2. 1 . 2. 1 . 2. 1 . 2. 1 . 2. 30 . 12 . 95 PEN Official Journal of the European Communities No L 323/81 Appendix 2 to Annex III Lista de las autoridades nacionales compÃ ©tentes Liste des autoritÃ ©s nationales compÃ ©tentes List of the national competent authorities Liste der zustÃ ¤ndigen BehÃ ´rden der Mitgliedstaaten Elenco delle competenti autoritÃ nazionali Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  Ã Ã Ã ½ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ Ã ½ Ã ±Ã Ã Ã Ã ½ Lista das autoridades nacionais compÃ ©tentes Lijst van bevoegde nationale instanties Liste over kompetente nationale myndigheder Lista Ã ¶ver nationella behÃ ¶riga myndigheter Luettelo toimivaltaisista kansallisista viranomaisista 1 . Belgique/Belgie MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische Zaken Office central des contingents et licences/Centrale Dienst voor Contingenten en Vergunningen Rue J.A. De Motstraat 24-26 B-1040 Bruxelles/Brussel Tel .: ( 32 2 ) 233 61 11 TÃ ©lÃ ©copieur : ( 32 2 ) 230 83 22 2 . Danmark Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Tlf.: (45 ) 87 20 40 60 Fax: (45 ) 87 20 40 77 3 . Deutschland Bundesamt fÃ ¼r Wirtschaft Frankfurter Str . 29 31 D-65760 Eschborn Tel.: (49 61 96 ) 4 04-0 Fax: (49 61 96 ) 94 22 60 4. EÃ »Ã »Ã ¬Ã ´Ã ± Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ E0vixf)5 Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã /Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ·Ã Ã ¿ÃÃ Ã »Ã µÃ Ã  1 GR-10557 AÃ ¸Ã ®Ã ½Ã ± TÃ ·Ã ». : (301 ) 323 04 18, 322 84 93 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (301 ) 323 43 93 5 . Espana Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paeso de la Castellana n ° 162 E-28071 Madrid Tel .: ( 34-1 ) 349 38 17; 349 37 48 Telefax: (34-1 ) 563 18 23 ; 349 38 31 6 . France MinistÃ ¨re de l'industrie, des postes et tÃ ©lÃ ©communications et du commerce ExtÃ ©rieur Services des Biens de Consommation (SERBCO ) Mission Textile  Importations 3/5 rue Barbet de Jouy F-75353 Paris 07 SP Tel .: (33-1 ) 43 19 36 36 Fax: (33-1 ) 43 19 36 74 Telex: 204 472 SERBCO 7. Ireland Department of Tourism and Trade Single Market Unit (Room 315 ) Kildare Street IRL-Dublin 2 Tel .: (353 1 ) 662 14 44 Fax: (353 1 ) 676 61 54 No L 323/82 EN Official Journal of the European Communities 30. 12 . 95 8 . Italia Ministero del Commercio con l'Estero Direzione Generale delle Importazioni e delle Esportazioni Viale America 341 1-00144 Roma Tel .: ( 39-6 ) 59 931 Fax: (39-6 ) 59 93 26 31 - 59 93 22 35 Telex : 610083-610471 - 614478 9. Luxembourg MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l.: (352 ) 22 61 62 TÃ ©lÃ ©copieur : (352 ) 46 61 38 10. Nederland Centrale Dienst voor In- en Uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel .: ( 3150) 52 39 111 Fax: (3150) 52 60 698 11 . Portugal MinistÃ ©rio do ComÃ ©rcio e Turismo DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica 79 P-1000 Lisboa Tel.: ( 351-1 ) 793 03 93 ; 793 30 02 TelecÃ ³piadora: (351-1 ) 793 22 10; 796 37 23 Telex: 13418 12. United Kingdom Department of Trade and Industry Import Licensing Branch Queensway House West Precinct Billingham United Kingdom Cleveland TS23 2NF Tel.: (44 1642 ) 36 43 33 ; 36 43 34 Fax: (44 1642) 53 35 57 Telex: 58608 13 . Osterreicb Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Gruppe II A Landstrasser Hauptstr . 55/57 A-1030 Wien Tel .: (43-1 ) 771 02 362; 771 02 361 Fax: (43-1 ) 715 83 47 14. Sweden National Board of Trade (Kommerskollegium) Box 1209 S-11182 Stockholm Tel.: ( 46 8 ) 791 05 00 Fax: (46 8 ) 20 03 24 15 . Suomi Tullihallitus PL 512 FIN-00101 Helsinki Tel .: (358-0) 61 41/61 42 648 Fax: ( 358-0) 61 42 764'. 30 . 12 . 95 [ EN Official Journal of the European Communities No L 323/83 ANNEX IV 'ANNEX V COMMUNITY QUANTITATIVE LIMITS applicable for the years 1995 to 1997 (The complete description of the goods is shown in Annex I) Third country Category Community quantitative limits Unit 1995\ 1996 1997 Argentina GROUP I A 1 tonnes 4 585 4 691 4 800 2 tonnes 6 741 6 874 7 010 2a tonnes 6 004 6 123 6 243 GROUP III A \ 46 tonnes 22 419 23 979 25 648 Belarus GROUP I A 1 tonnes 1 018 2 tonnes 2 404 2a tonnes 424 3 tonnes 126 GROUP I B 4 1 000 pieces 607 5 1 000 pieces 406 6 1 000 pieces 270 7 1 000 pieces 217 8 1 000 pieces 297 GROUP II A 9 tonnes 220 20 tonnes 209 ¢ 22 tonnes 214 23 tonnes 138 39 tonnes 91 GROUP II B 12 1 000 pairs 2 288 l 13 1 000 pieces 1 728 l I 15 1 000 pieces 123 16 1 000 pieces 72 l 21 1 000 pieces 191 24 1 000 pieces 361 26/27 1 000 pieces 292 29 1 000 pieces 59 73 1 000 pieces 134 I 83 tonnes 82 I GROUP III A 33 tonnes 231 \ 36 tonnes 667 37 tonnes 254 50 tonnes 74 No L 323/84 ( EN Official Journal of the European Communities 30 . 12 . 95 Third country Category Unit Community quantitative limits 1995 1996 1997 Belarus GROUP III B (cont'd) 67 tonnes 198 74 1 000 pieces 193 90 tonnes 107 GROUP IV 115 tonnes 53 117 tonnes 402 118 tonnes 117 Brazil GROUP I A 1 tonnes 37 680 38 423 39 180 \ 2 tonnes 22 926 '23 192 23 461 2a tonnes 4 960 5 058 5 157 3 tonnes 2 479 2 594 2 714 GROUP I B 4 1 000 pieces 35 160 36 792 38 499 6 0 1 000 pieces 3 657 3 827 4 004 GROUP II A 9 tonnes 7 626 7 980 8 350 20 tonnes 4 592 4 805 5 028 l 22 tonnes 13 786 14 746 15 772 39 tonnes 3 728 3 987 4 264 GROUP III A 46 tonnes 21 582 23 085 24 691 Bulgaria GROUP I A 2 tonnes 4 409 4 497 4 587 2a tonnes 1 396 1 424 1 452 GROUP I B 4 (') 1 000 pieces 5 423 5 667 5 922 5 1 000 pieces 4 725 4 938 5 160 6 0 1 000 pieces 2 267 2 380 2 499 7 1 000 pieces 1 739 1 817 1 899 8 1 000 pieces 5 210 5 392 5 581 GROUP II B 1 73 1 000 pieces 3 045 3 228 3 421 China (2) ( 3 ) GROUP I A 1 tonnes 3 571 2 0 tonnes 28 689 2a tonnes 3 704 3 0 tonnes 5 654 3a tonnes 703 GROUP I B 4 0 1 000 pieces 74 999 I 5 0 1 000 pieces 23 498 5a 0 1 000 pieces 218 6 0 1 000 pieces 24 679 l 7 0 1 000 pieces 11 844 8 0 1 000 pieces 16 643 l (') See appendix A. ( 2 ) See appendix B. ( 3 ) See appendix C. 30 . 12 . 95 I EN I Official Journal of the European Communities No L 323/85 Third country Category Unit Community quantitative limits \ 1995 1996 1997 China GROUP II A (cont'd) 9 tonnes 5 460 20/39 tonnes 8 533 22 tonnes 14 761 l 23 tonnes 10 138 32 tonnes 3 692 I GROUP II B 12 1 000 pairs 26 112 13 1 000 pieces 459 833 14 1 000 pieces 9 833 15 C ) 1 000 pieces 13 889 16 1 000 pieces 14 835 17 1 000 pieces 9 690 18 tonnes 5 230 19 1 000 pieces 91 791 21 (') 1 000 pieces 15 269 24 (') 1 000 pieces 35 791 26 (') 1 000 pieces 4 927 28 1 000 pieces ' 57 755 I 29 1 000 pieces 9 785 31 1 000 pieces 59 638 68 tonnes 16 489 73 ( ] ) 1 000 pieces 5 076 76 0 tonnes 5 781 78 tonnes 23 422 83 tonnes 6 880 GROUP III A 33 0 tonnes 21 163 37 tonnes 11 844 37a tonnes 3 510 I GROUP III B 10 1 000 pairs 65 212 97 tonnes 1 692 GROUP V 163 tonnes 3 690 Czech Republic GROUP I A 2 tonnes 17146 17 489 17 839 2a tonnes 7 501 7 651 7 804 I 3 tonnes 5 215 5 424 5 641 'S GROUP I B 4 1 000 pieces 7 794 8 106 8 430 5 1 000 pieces 4 194 4 362 4 536 6 (') 1 000 pieces 4 223 4 392 4 568 7 1 000 pieces 1 673 1 740 1 810 8 1 000 pieces 5 477 5 641 5 811 (') See appendix A. No L 323/86 EN Official Journal of the European Communities 30. 12 . 95 Third country Category Unit Community quantitative limits 1995 1996 1997 Czech Republic GROUP II A (cont'd) 9 tonnes 1 803 ,1 875 1 950 20 tonnes 2 445 2 592 2 747 32 tonnes 4 412 4 677 4 957 39 tonnes 1 330 1 410 1 494 GROUP II B 12 1 000 pairs 18 042 18 944 19 891 15 1 000 pieces 1 063 1 116 1 172 16 1 000 pieces 1 698 1 783 1 872 17 1 000 pieces 580 615 652 24 O 1 000 pieces 2 671 2 805 2 945 26 1 000 pieces 1 760 1 848 1 940 76 tonnes 2 394 2 538 2 690 GROUP III A 36 tonnes 1 489 1 563 1 642 GROUP III B 90 tonnes 3 982 4 221 4 474 110 tonnes 4 075 4 320 4 579 117 tonnes 3 373 3 575 3 790 118 tonnes 1 221 1 294 1 372 Hong Kong GROUP I A 2 tonnes 13 747 13 779 13 811 2a tonnes 11 798 11 826 11 853 3 tonnes 11 314 11 340 11 367 3a tonnes 7 595 7 612 7 630 GROUP I B 4 0 1 000 pieces 45 424 45 793 46 165 5 1 000 pieces 35 482 35 729 35 978 6 0 1 000 pieces 62 651 63 015 63 380 I 6a 1 000 pieces 52 593 52 898 53 205 7 1 000 pieces 36 522 36 861 37 203 \ 8 1 000 pieces 53 395 53 767 54141 GROUP II A 32 tonnes 7 269 7 480 7 697 39 tonnes 1 593 1 630 1 668 GROUP II B . ' 12 1 000 pairs 13 710 14 187 14 681 13 0 1 000 pieces 100 482 101 648 102 827 16 1 000 sets 2 618 2 663 2 710 18 tonnes 7 837 8 064 8 298 21 O 1 000 pieces 19 521 19 861 20 206 24 1 000 pieces 9 807 10 092 10 384 26 1 000 pieces 10 598 10 720 10 845 27 1 000 pieces 10 933 11 187 11446 29 1 000 sets 3 003 3 090 3 179 31 1 000 pieces 23 266 24 076 24 914 68 0 tonnes 2 965 3 085 3 210 73 O 1 000 sets 2 415 2 471 2 528 77 tonnes 765 787 810 78 tonnes 10 378 10 679 10 989 83 tonnes 520 535 550 (') See appendix A. 30. 12. 95 I EN I Official Journal of the European Communities No L 323/87 Third country Category Unit Community quantitative limits 1995 1996\ 1997 Hong Kong GROUP III A (cont'd) 61 tonnes 2 432 2 573 2 723 GROUP III B 10 1 000 pairs 92 460 94 606 96 800 72 1 000 pieces 20 608 21 564 22 565 I 74 1 000 sets 1 288 1 348 1 410 Hungary GROUP I A 2 tonnes 5 296 5 402 5 510 2a tonnes 3 628 3 701 3 775 \ 3 tonnes 1 754 1 850 1 952 GROUP I B 4 1 000 pieces 11 723 12 251 12 802 5 1 000 pieces 6 068 6 341 6 626 6 0 ) 1 Ã00 pieces 4 769 4 984 5 208 7 1 000 pieces 2 773 2 898 3 028 l 8 1 000 pieces 3 317 3 417 3 519 GROUP II A 9 tonnes 1 285 1 349 1 417 20 tonnes 3 573 3 770 3 977 I 39 tonnes 1 542 1 635 1 733 GROUP II B l 12 1 000 pairs 24 089 25 414 26 812 15 1 000 pieces 2 347 2 488 2 637 16 1 000 pieces 1 538 1 630 1 728 I 17 1 000 pieces 1 208 1 280 1 357 I 24 (') 1 000 pieces 5 690 6 031 6 393 73 (') 1 000 pieces 2 708 2 870 3 043 I GROUP III B 117 tonnes 1 079 1 144 1 212 India GROUP I A 1 tonnes 35 927 36 760 37 613 2 tonnes 52 088 53 146 54 225 2a tonnes 13 381 14 312 15 308 3 tonnes 22 639 23 689 24 788 3a tonnes 4 540 4 751 4 971 I GROUP I B | l 4 0 1 000 pieces 52 482 55 221 58 104 5 1 000 pieces 27 411 29 000 30 683 I M1 ) 1 000 pieces 6 940 7 343 7 769 7 1 000 pieces 55 654 57 268 58 929 I 8 1 000 pieces 39 779 41 048 42 357 GROUP II A 9 tonnes 7 885 8 343 8 826 20 tonnes 14 646 15 495 16 394 23 tonnes 14 080 15 060 16 108 I 39 tonnes 4 119 4 406 4 712 (') See appendix A. No L 323/88 I EN I Official Journal of the European Communities 30. 12 . 95 Third country , Category Unit Community quantitative limits 1995 1996 1997 India GROUP II B (cont 'd) 15 1 000 pieces 4 670 4 995 5 343 24 1 000 pieces 51 503 55 088 58 922 26 1 000 pieces 14 247 14 908 15 600 27 1 000 pieces 12 258 12 826 13 421 29 1 000 pieces * 7 571 8 010 8 475 Indonesia GROUP I A 1 tonnes 14 864 15 381 15 916 2 tonnes 19 953 20 879 21 847 2a tonnes 7 419 7 763 8 123 3 tonnes 15 815 16 732 17 703 3a tonnes 8 409 8 897 9 413 GROUP I B 4 1 000 pieces 34 721 36 332 38 017 5 1 000 pieces 26 681 28 538 30 524 6 i 1 ) 1 000 pieces 9 678 10 351 11 072 7 1 000 pieces 7 128 7 624 8 155 8 1 000 pieces 11 215 11 995 12 830 GROUP II A 23 tonnes 14 440 15 445 16 520 GROUP II B 21 1 000 pieces 27 922 28 894 29 899 GROUP III A 33 tonnes 12 436 13 157 13 920 35 tonnes 15 237 16 209 17 243 Macao GROUP I B 4 D 1 000 pieces 13 105 13 257 13 411 5 1 000 pieces 12 241 12 383 12 527 6 D 1 000 pieces 13 201 13 355 13 509 7 1 000 pieces 5 144 5 204 5 264 8 1 000 pieces 7 205 7 288 7 373 GROUP II A 20 tonnes 163 169 175 39 tonnes 206 213 221 GROUP II B 13 1 000 pieces 7 205 7 373 7 544 15 1 000 pieces 435 450 465 16 1 000 pieces 414 421 429 18 tonnes 3 907 3 997 4 090 19 tonnes 652 675 698 21 (') 1 000 pieces 678 694 710 24 0 1 000 pieces 1 861 1 904 1 949 I 26 1 000 pieces 1 075 1 094 1 113 27 1 000 pieces 2 390 2 431 2 474 31 1 000 pieces 7 222 7 473 7 733 73 (') 1 000 pieces 1 164 1 191 1 219 78 tonnes 1 615 1 652 1 690 83 tonnes 346 358 370 (') See appendix A. 30 . 12* 95 I EN I Official Journal of the European Communities No L 323/89 Third country Category Unit Community quantitative limits 1995 1996\ 1997 Malaysia GROUP I A 2 tonnes 5 906 6 111 6 324 2a tonnes 2 251 2 329 2 410 3 f 1 ) tonnes 12 166 12 590 13 028 3a (') tonnes 4 891 5 062 5 238 GROUP I B 4 0 1 000 pieces 11 258 11 911 12 602 5 1 000 pieces 5 227 5 530 5 850 l 6 0 1 000 pieces 6 622 7 006 7 412 7 1 000 pieces 29 352 30 374 31 431 8 1 000 pieces 7 030 7 275 7 528 GROUP II A I 22 tonnes 8 440 9 028 9 656 Mongolia GROUP I B 5 1 000 pieces 1 052 5a 0 1 000 pieces 115 \ Pakistan GROUP I A i o tonnes 15 835 16 295 16 767 l 2 tonnes 30 788 31 681 32 599 2a tonnes 7 331 7 841 8 387 3 tonnes 42 523 44 496 46 560 GROUP I B I 4 0 1 000 pieces 22 455 23 757 25 135 5 1 000 pieces 5 872 6 281 6 718 6 0 1 000 pieces 24 193 25 596 27 081 7 1 000 pieces 14 388 15 390 16 461 8 1 000 pieces 4 858 5 027 5 202 GROUP IIA 9 tonnes 5 944 6 357 6 800 20 tonnes 21 922 23 575 25 353 39 tonnes 9 037 9 562 10 116 GROUP II B 18 tonnes 13 902 14 869 15 904 26 1 000 pieces 14 081 15 061 16 110 28 1 000 pieces 50 890 54 432 58 221 Peru GROUP I A i 0 tonnes 11291 12 110 12 988 2 tonnes 6 377 7 024 7 737 Philippines GROUP I B 4 0 1 000 pieces 18 099 19 044 20 038 5 1 000 pieces 8 614 9 114 9 642 6 O 1 000 pieces 7 459 7 935 8 442 7 1 000 pieces 4 819 5 042 5 276 8 1 000 pieces 5 824 6 061 6 307 ( l ) See appendix A. No L 323/90 I EN I Official Journal of the European Communities 30. 12 . 95 Third country Category Unit Community quantitative limits 1995\ 1996 1997 Philippines GROUP II B (cont'd) 13 1 000 pieces 19 441 20 794 22 241 15 1 000 pieces 2 383 2 549 2 726 l 21 i 1 ) 1 000 pieces 6 668 7 132 7 628 26 1 000 pieces 3 181 3 402 3 639 31 1 000 pieces 12 050 12 889 13 786 73 0 1 000 pieces 11 641 12 316 13 031 GROUP III B 10 1 000 pairs 16 240 17 370 18 579 Poland GROUP I A 2 tonnes 7 895 8 053 8 214 2a tonnes 2 501 2 551 2 602 3 tonnes 4 217 4 386 4 561 GROUP I B 4 0 1 000 pieces 24 230 25 199 26 207 5 1 000 pieces 8 990 9 395 9 817 6 0 1 000 pieces 6 211 6 522 6 848 8 1 000 pieces 4 656 4 819 4 988 GROUP II A 9 tonnes 3 055 3 208 3 368 20 tonnes 3 436 3 608 3 788 GROUP II B l 12 1 000 pairs 29 495 31 265 33 141 I 14 1 000 pieces 1 844 1 955 2 072 15 1 000 pieces 3 011 3 192 3 383 16 1 000 pieces 2 104 2 230 2 364 24 0 1 000 pieces 7 151 7 580 8 035 26 1 000 pieces 5 719 6 062 6 426 GROUP III B 90 tonnes 5 242 5 504 5 779 117 tonnes 3 043 3 226 3 419 118 tonnes 2 301 2 439 2 585 Romania GROUP I A 2 tonnes 6 734 6 869 7 006 2a tonnes 3 945 4 024 4 104 3 tonnes 3 007 3 157 3 315 GROUP I B 4 0 1 000 pieces 28 431 29 568 30 751 5 1 000 pieces 18 385 19 212 20 077 I 6 1 000 pieces 8 535 8 919 9 320 7 1 000 pieces 2 231 2 331 2 436 8 1 000 pieces 11 073 11 405 11 747 GROUP II A 20 tonnes 2 453 2 600 2 756 (*} See appendix A. 30 . 12 . 95 I EN I Official Journal of the European Communities No L 323/91 Third country Category Unit Community quantitative limits \ 1995 1996 1997 Romania GROUP II B (cont'd) 12 1 000 pairs 54 425 57 146 60 004 14 1 000 pieces 1 844 1 955 2 072 l 15 1 000 pieces 2 899 3 073 3 257 17 1 000 pieces 1 935 2 051 2 174 24 1 000 pieces 11 533 12 225 12 958 73 (') 1 000 pieces 2 596 2 752 2 917 GROUP III B 118 tonnes 953 1 010 1 071 Russia GROUP I A 1 tonnes 4 392 2 tonnes 12 161 2a tonnes 934 3 tonnes 1 706 \ GROUP I B 4 1 000 pieces 2 397 5 1 000 pieces 1 520 6 1 000 pieces 2 668 7 1 000 pieces 752 8 1 000 pieces 2 289 I GROUP II A I 9 tonnes 1 589 I 20 tonnes 2 304 22 tonnes 1 224 23 tonnes 891 39 tonnes 747 GROUP II B 12 1 000 pairs 3 755 l 13 1 000 pieces 5 024 15 1 000 pieces 960 16 1 000 pieces 699 21 1 000 pieces 1 132 24 1 000 pieces 1 166 26/27 1 000 pieces 1 161 I 29 1 000 pieces 534 73 1 000 pieces 458 l 83 tonnes 395 GROUP III A 33 tonnes 448 36 tonnes 1 169 37 tonnes 1 516 50 tonnes 468 GROUP III B 67 tonnes 415 74 1 000 pieces 513 I 90 tonnes 810 ( ! ) See appendix A. No L 323/92 I EN I Official Journal of the European Communities 30. 12 . 95 Third country Category Unit Community quantitative limits 1995 1996 1997\ Russia GROUP IV (cont 'd) 115 tonnes 405 117 tonnes 1 368 118 tonnes 807 Singapore GROUP I A 2 tonnes 3 951 4 088 4 231 \ 2a tonnes 1 907 1 974 2 042 3 tonnes 1 033 1 092 1 156 GROUP I B 4 n 1 000 pieces 20 648 21 606 22 608 5 1 000 pieces 11 729 12 273 12 843 6 n 1 000 pieces 11 845 12 463 13 113 7 1 000 pieces 10 113 10 583 11 074 8 1 000 pieces 6 932 7173 7 423 Slovak Republic GROUP I A 2 tonnes 3 392 3 460 3 529 2a tonnes 2 112 2 154 2 197 3 tonnes 2 138 2 224 2 312 GROUP I B 4 1 000 pieces 3 363 3 498 3 637 5 1 000 pieces 3 622 3 767 3 918 6 0. 1 000 pieces 3 265 3 396 3 531 7 1 000 pieces 1 258 1 308 1 361 8 1 000 pieces 3 561 3 668 3 778 GROUP II A 9 tonnes 359 373 388 20 tonnes 1 789 1 896 2 010 32 tonnes 94 100 106 39 tonnes 853 904 958 GROUP II B 12 1 000 pairs 19 144 20 101 21 106 15 1 000 pieces 1 217 1 278 1 342 16 1 000 pieces 1 298 1 363 1 431 17 1 000 pieces 1 272 1 348 1 429 24 0 1 000 pieces 4 765 5 003 5 253 26 1 000 pieces 1 760 1 848 1 940 76 tonnes 3 104 - 3 290 3 488 GROUP III A 36 tonnes 972 1 021 1 072 (*) See appendix A. 30. 12. 95 I EN I Official Journal of the European Communities No L 323/93 Third country Category Unit Community quantitative limits I Il \ 1995 1996 1997 Slovak Republic GROUP III B | l (cont'd) 90 tonnes 893 947 1 003 110 tonnes 173 183 194 117 ' tonnes 429 455 482 118 tonnes 183 194 206 South Korea GROUP I A 1 tonnes 898 899 900 2 tonnes 6 081 6 088 6 095 2a tonnes 1 035 1 036 1 038 3 tonnes 4 788 4 815 4 843 3a tonnes 793 802 812 GROUP I B 4 0 1 000 pieces 14 535 14 721 14 908 5 1 000 pieces 33 634 33 869 34 104 6 C1 ) 1 000 pieces 5 647 5 729 5 812 7 1 000 pieces 9 555 9 639 9 722 8 1 000 pieces 31 534 31 808 32 085 GROUP II A 9 tonnes 1 232 1 267 1 304 22 tonnes 14 333 14 915 15 521 32 tonnes 2 231 2 309 2 389 GROUP II B l 12 1 000 pairs 165 158 169 947 174 876 l 13 1 000 pieces 14 440 14 691 14 947 14 1 000 pieces 6 407 6 592 6 784 15 1 000 pieces 8 523 8 819 9 126 . 16 1 000 pieces 981 1 004 1 027 17 (') 1 000 pieces 2 877 2 927 2 978 18 tonnes 1 474 1 525 1 578 21 ( · ) 1 000 pieces 15 174 15 526 15 886 24 1 000 pieces 4 714 4 894 5 082 26 1 000 pieces 2 826 2 859 2 892 27 1 000 pieces 1 749 1 789 1 831 28 1 000 pieces 894 925 957 29 (') 1 000 pieces 568 588 608 31 1 000 pieces 5 950 6 122 6 300 68 tonnes 1 287 1 361 1 440 73 1 000 pieces 906 927 948 77 tonnes 1 994 2 052 2 112 78 tonnes 5 873 6 112 6 360 83 tonnes 345 355 365 GROUP III A \ 33 tonnes 6 116 6 436 6 772 I 35 tonnes 5 959 6 304 6 670 36 tonnes 4 655 4 979 5 325 37 tonnes 6 496 6 873 7 272 50 tonnes 740 781 825 GROUP III B I 10 1 000 pairs 25 302 26 476 27 704 67 tonnes 1 367 1 430 1 496 70 1 000 pairs 8 062 8 623 9 223 86 1 000 pieces 6 812 7 286 7 794 ( l ) See appendix A. No L 323/94 I EN I Official Journal of the European Communities 30. 12 . 95 Third country Category Unit Community quantitative limits 1995 1996 1997 South Korea 91 tonnes 937 992 1 049 (cont'd) 97 tonnes 1 270 1 358 1 452 97a 0 tonnes 406 435 465 100 tonnes 6 277 6 714 7 182 111 tonnes 104 112 121 Sri Lanka GROUP I B 6 0 1 000 pieces 6 699 7 379 8 128 7 1 000 pieces 10 376 11 429 12 589 8 1 000 pieces 8 485 9 346 10 295 GROUP II B 21 O 1 000 pieces 7 457 8 322 9 288 Taiwan GROUP I A 2 tonnes 5 851 2a tonnes 409 3 tonnes 8 254 3a tonnes 735 GROUP I B 4 ( ! ) 1 000 pieces 10 564 5 1 000 pieces 20 752 6 0 1 000 pieces 5 382 7 1 000 pieces 3 325 8 1 000 pieces 8 791 I GROUP II A 20 tonnes 255 22 tonnes 8 251 23 tonnes 4 883 | GROUP II B 12 1 000 pairs 35 340 13 1 000 pieces 2 736 14 1 000 pieces 3 611 15 1 000 pieces 2 355 16 1 000 pieces 420 17 1 000 pieces 833 18 tonnes 1 790 I 210 1 000 pieces 5 752 24 1 000 pieces 3 925 26 1 000 pieces 3 110 27 1 000 pieces 1 698 28 0 1 000 pieces 1 908 68 tonnes 606 73 1 000 pieces 1 606 77 tonnes 361 \ 78 tonnes 4 337 83 tonnes 969 GROUP III A 33 tonnes 1 410 35 tonnes 6 700 37 tonnes 16 318 ( ! ) See appendix A. 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/95 Third country Category Unit Community quantitative limits 1995 1996 1997 Taiwan GROUP III B (cont'd) 10 67 74 91 97 97a (') 110 1 000 pairs tonnes 1 000 pieces tonnes tonnes tonnes tonnes 21 981 1 397 258 1 198 1 093 498 4 228 Thailand GROUP I A 1 tonnes 16 840 17 426 18 033 2 tonnes 12 398 12 829 13 276 2a tonnes 3 236 3 348 3 465 3 0 tonnes 22 426 23 207 24 014 3a 0 tonnes 6 076 6 288 6 507 GROUP I B | 4 1 000 pieces 28 314 29 956 31 694 5 1 000 pieces 19 974 21 132 22 358 6 1 000 pieces 7 199 7 616 8 058 7 1 000 pieces 6 738 7 129 7 543 8 1 000 pieces 4 225 4 396 4 575 GROUP II A 20 tonnes 7 052 7 543 8 068 22 tonnes 3 351 3 584 3 834 GROUP II B 12 1 000 pairs 22 319 23 873 25 534 21 1 000 pieces 8 953 9 576 10 242 24 0 1 000 pieces 4 936 5 280 5 647 I 26 1 000 pieces 5 203 5 565 5 952 73 1 000 pieces 2 948 3 153 3 372 GROUP III B 10 1 000 pairs 18 530 20 034 21 661 97 tonnes 1 554 1 662 1 778 97a O tonnes 1 319 1 411 1 509 Ukraine GROUP I A 1 2 2a 3 tonnes tonnes tonnes tonnes 707 1 576 398 404 GROUP I B l 4 1 000 pieces 1 196 5 1 000 pieces 1 144 6 1 000 pieces 968 7 8 1 000 pieces 1 000 pieces 338 472 ( l ) See appendix A. No L 323/96 I EN I Official Journal of the European Communities 30. 12 . 95 Third country Category Unit Community quantitative limits 1996l 1995 1997 Ukraine GROUP II A (cont'd.) 9 tonnes 378 20 tonnes 615 / 22 tonnes 306 23 tonnes 366 39 tonnes 218 GROUP II B 12 1 000 pairs 3 384 13 1 000 pieces 2 239 15 1 000 pieces 179 16 1 000 pieces 84 21 1 000 pieces 189 24 1 000 pieces 654 26/27 1 000 pieces 413 29 1 000 pieces 75 73 1 000 pieces 412 83 tonnes 173 GROUP III A 33 tonnes 694 36 tonnes 723 37 tonnes 923 50 tonnes 107 GROUP III B 67 tonnes 245 74 1 000 pieces 334 90 tonnes 597 GROUP IV l 115 tonnes 222 117 tonnes 512 118 tonnes 321 Uzbekistan GROUP I A 2 tonnes 2 861 2a tonnes 612 Vietnam GROUP I Categories 1 , 22, 23 , 41 , 42, 43, 47, 48 , 49, 56, 115 , 125 A, 125 B, 127 A, 127 B, 130 A, 130 B Total tonnes 2 635 2 692 2 750 of which : 1 tonnes 180 181 182 22 tonnes 275 281 286 23 tonnes 193 199 205 \ * 41 tonnes 514 537 561 115 tonnes 100 102 103 130 A / 130 B tonnes 160 162 165 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/97 Third country Category Unit Community quantitative limits 1995 1996 1997 Vietnam GROUP II (cont'd) Categories 2, 3 , 32, 33, 34, 35, 36, 37, 50, 53 , 61 , 100, 117, 136 Total tonnes 2 765 2 833 2 902 - of which: 2 tonnes 494 495 , 496 3 tonnes 268 269 270 32 tonnes 58 59 60 35 tonnes 340 354 368 36 tonnes 179 186 194 37 tonnes 250 260 270 50 tonnes 126 132 139 117 tonnes 90 91 92 GROUP III Categories 38 A, 63, 65, 140 Total tonnes 549 565 582 of which: 65 tonnes 353 367 382 GROUP IV Categories 4, 5 , 10, 12, 13 , 24 , 28 , 67, 68 , 69, 70, 72, 73 , 74, 75, 83, 156, 157 Total tonnes 6 228 6 379 6 534 of which: 4 1 000 pieces 3 525 3 550 3 575 5 1 000 pieces 1 365 1 373 1 381 10 1 000 pairs 3 970 4 169 4 377 12 1 000 pairs 2 173 2 216 2 261 13 1 000 pieces 5 319 5 372 5 426 24 1 000 pieces 1 663 1 696 1 730 28 1 000 pieces 1 925 1 973 2 022 67 tonnes 255 269 284 68 tonnes 196 203 210 73 1 000 pieces 267 272 276 74 1 000 pieces 408 424 441 83 tonnes 123 126 130 156 tonnes 47 49 51 157 tonnes 163 166 170 GROUP V Categories 6 , 7, 8 , 14, 15 , 16, 17, 18, 21 , 26 , 27, 29, 31 , 76 , 77, 78, 84, 85 , 86, 87, 88 , 159, 161 Total tonnes 10 706 10 875 11 047 of which: 6 1 000 pieces 2 264 2 275 2 287 7 1 000 pieces 1 135 1 144 1 153 8 1 000 pieces 6 595 6 635 6 674 \ 14 1 000 pieces 335 344 353 15 1 000 pieces 128 132 135 16 1 000 pieces 280 284 288 17 1 000 pieces 244 248 251 18 tonnes 749 764 779 21 1 000 pieces 8 069 8 190 8 313 26 1 000 pieces 375 379 383 27 1 000 pieces 168 171 174 29 1 000 pieces 136 139 143 31 1 000 pieces 905 907 , 910 l 76 tonnes 664 684 704 78 tonnes 338 345 352 159 tonnes 102 103 104 161 tonnes 152 154 155 No L 323/98 I EN I Official Journal of the European Communities 30. 12 . 95 Third country Category Unit Community quantitative limits 1995 1996 1997 Vietnam GROUP VI (cont'd) Categories 9, 19, 20, 38 B, 39, 40, 58 , 59, 60, 62 , 66 , 90, 91 , 93 , 95, 96, 97, 101 , 109, 110, 111 , 112, 113 , 118 , 120, 123 , 141 , 142, 151 A, 151 B Total tonnes 3 822 3 908 3 995 of which : 9 tonnes 768 787 807 19 1 000 pieces 643 662 682 20 tonnes 197 202 208 39 tonnes 140 142 145 90 tonnes 140 144 149 \ 97 tonnes 86 89 91 118 tonnes 74 75 77 30. 12. 95 Pen Official Journal of the European Communities No L 323/99 Appendix A to Annex V Category Third country Remarks Pakistan The following additional quantities may be added to the relevant annual quantitative limits : 1995 : 365 tonnes, 1996 : 375 tonnes, 1997: 386 tonnes. These quantities may, subject to notification, be transferred to the relevant quantitative limits for category 2 . Part of the quantity so transferred may be used on a pro rata basis for category 2 a . 1 2 Peru In addition to the quantitative limits shown in Annex V, an additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into the Community for processing by the Community industry. China For fabrics, below 115 cm in width (CN codes: 5208 11 90, 5209 12 00 , 5210 49 00, 5208 12 11 , 5209 19 00 , 5211 11 00, 5208 12 91 , 5209 21 00 , 5211 12 00, 5208 13 00, 5209 22 00 , 5211 19 00, 5208 19 00, 5209 29 00 , 5211 31 00, 5208 21 90, 5209 31 00, 5211 32 00, 5208 22 11 , 5209 32 00, 5211 39 00, 5208 22 91 , 5209 39 00 , 5211 41 00, 5208 23 00, 5209 41 00 , 5211 42 00, 5208 29 00, 5209 42 00 , 5211 43 00, 5208 31 00, 5209 43 00 , 5211 49 19, 5208 32 11 , 5209 49 10, 5211 49 90, 5208 32 91 , 5209 49 90, 5212 11 10, 5208 33 00, 5209 51 00, 5212 11 90, 5208 39 00, 5209 52 00 , 5212 13 90, 5208 41 00, 5209 59 00 , 5212 14 10, 5208 42 00, 5210 11 10 , 5212 14 90 , 5208 43 00 , 5210 12 00 , 5212 21 10, 5208 49 00, 5210 19 00 , 5212 21 90, 5208 51 00, 5210 31 10, 5212 23 10, 5208 52 10, 5210 32 00, 5212 23 90, 5208 53 00, 5210 39 00 , 5212 24 10, 5208 59 00, 5210 41 00 , 5212 24 90, 5209 11 00, 5210 42 00 , ex 5811 00 00 and ex 6308 00 00), the following additional quantities may be exported to the Community by China: 1995 : 1 385 tonnes. For fabrics of category 2 for medical gauze (CN codes : 5208 11 10 and 5208 21 10 ) the following additional quantities may be exported to the Community by China : 1995 : 1 914 tonnes. Possibility of transfer to and from category 3 of up to 40% of the category to which the transfer is made . 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made . Malaysia The quantitative limits shown in Annex V include cotton fabric falling Thailand within category 2 . No L 323/100 pEN Official Journal of the European Communities 30. 12 . 95 Category Third country Remarks 3(a) Malaysia Thailand The quantitative limits shown in Annex V include cotton fabric other than unbleached or bleached falling within category 2 (a ). 4 Bulgaria China Hong Kong India Macao Malaysia Pakistan Philippines Poland Romania Singapore South Korea Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm or three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . For Hong Kong, Macao and South Korea, this figure shall be 3 % , and for Taiwan 4% . The export licence concerning these products must bear, in box 9, the words "The conversion rate for garments of a commercial size of not more than 130 cm must be applied ". 5 China These figures include the following quantities reserved for European industry for a period of 180 days each year: 1995 : 608 000 pieces . For products of category 5 (other than anoraks, windcheaters, waister jackets and the like ) of fine animal hair falling within CN codes: 6110 10 35, 6110 10 38, 6110 10 95 and 6110 10 98, the following sublimits apply within the quantitative limits established for category 5: 1995 : 148 000 pieces . 5(a ) Mongolia Products of catergory 5 (a) consist of articles of cashmere or other fine animal hair falling within the following CN codes: 6110 10 35, 6110 10 38, 6110 10 95 and 6110 10 98 The export licences and origin certificates covering consignments of these products must bear:  category 5 (a) in box 4,  the words "Produits en poils fins" (or "Products of fine animal hair") in box 9,  an indication of the types of fine animal hair of which the products are made up in box 10 . 6 China The figures include the following quantities reserved for European industry for a period of 180 days each year: 1995 : 1 082 000 pieces . The following additional quantities of shorts (CN codes 6203 41 90, 6203 42 90, 6203 43 90 and 6203 49 50) may be exported by China to the Community : 1995 : 1 075 000 pieces . Brazil Bulgaria Czech Republic Slovak Republic Hungary India Indonesia Macao For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . For Macao this figure shall be 3% and for Hong Kong it shall be 1 % . Utilization of the conversion rate for Hong Kong is limited in respect of long trousers to the subceiling shown below. 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/101 Category Third country Remarks 6 (cont'd) Malaysia Pakistan Philippines Poland Singapore South Korea Sri Lanka Taiwan The export licence concerning these products must bear, in box 9, the words "The conversion rate for garments of a commercial size of not more than 130 cm must be applied". Hong Kong Within the quantitative limits laid down in Annex V there are the following subceilings for long trousers falling within CN codes 6203 41 10, 6203 42 31 , 6203 42 33 , 6203 42 35 , 6203 43 19, 6203 49 19, 6204 61 10, 6204 62 31 , 6204 62 39, 6204 63 18, 6204 69 18 , 6211 32 42, 6211 33 42, 6211 42 42 and 6211 43 42 : 1995 : 52 593 000 pieces, 1996: 52 898 000 pieces, 1997: 53 205 000 pieces . The export licence covering these products should be endorsed "category 6 A". 7 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1995 : 657 000 pieces. 8 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1995 : 1 061 000 pieces . 13 Hong Kong The quantitative limits shown in Annex V cover only products of cotton or synthetic fibres falling within CN codes 6107 11 00, 6107 12 00, 6108 21 00 and 6108 22 00 . In addition to the quantitative limits shown in Annex V, the following specific quantities were agreed for exports of products (of wool or regenerated fibres) falling within CN codes 6107 12 00, 6107 19 00, 6108 22 00 and 6108 29 00 : 1995 : 1 768 tonnes, 1996 : 1 850 tonnes, 1997: 1 936 tonnes. The export licence covering these products should be endorsed "category 13 S ". 15 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1995 : 281 000 pieces . 17 South Korea Additional flexibility of 1,5% transfer in respect of products falling within category 21 is available. No L 323/102 PEN Official Journal of the European Communities 30. 12 . 95 Category Third country Remarks 21 South Korea Additional flexibility of 1,5 % transfer in respect of products falling within category 17 is available. China Hong Kong Macao Philippines South Korea Sri Lanka Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . For Hong Kong this figure shall be 2 %, for South Korea 3 % and for Taiwan 4%. The export licence concerning these products must bear, in box 9, the words "The conversion rate for garments of a commercial size of not more than 130 cm must be applied". China These figures include the following quantities reserved for European industry for a period of 180 days each year: 1995 : 925 000 pieces . 24 China Czech Republic Slovak Republic Hungary Macao Poland For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence concerning these products must bear, in box 9, the words "The conversion rate for garments of a commercial size of not more than 130 cm must be applied". Thailand The quantitative limits do not cover products falling within CN codes 6107 21 00 and 6107 22 00. 26 China These figures include the following quantities reserved for European industry for a period of 180 days each year: 1995 : 322 000 pieces . 28 Taiwan In addition to the quantitative limits laid down in Annex V, specific quantities were agreed for exports of bib and brace overalls, breeches and shorts falling within CN codes 6103 41 90, 6103 42 90, 6103 43 90, 6103 49 91 , 6104 61 90 , 6104 62 90 , 6104 63 90 and 6104 69 91 only: 1995: 174 tonnes . 29 South Korea In addition to the quantitative limits laid down in Annex V, additional quantities are reserved for martial arts ( judo, karate, kung fu, taekwondo or the like) clothing: 1995 : 286 000 pieces, 1996 : 297 000 pieces , 1997: 309 000 pieces . 33 China These quantitative limits apply also to products declared for re-export outside the Community. 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/103 Category . Third country Remarks 68 Hong Kong The quantitative limits shown in Annex V cover only the garments falling within CN codes 6111 10 90, 6111 20 90, 6111 30 90, ex 6111 90 00, ex 6209 10 00, ex 6209 20 00, ex 6209 30 00 and ex 6209 90 00 . In addition to the quantitative limits shown in Annex V, the following specific quantities were agreed for exports of babies garments and clothing accessories, knitted or crocheted, other than gloves, mittens and mitts; babies garments other than knitted or crocheted falling within CN codes 6111 10 90, 6111 20 90, 6111 30 90, ex 6111 90 00, ex 6209 10 00, ex 6209 20 00, ex 6209 30 00 and ex 6209 90 00 : 1995 : 688 tonnes, 1996: 716 tonnes, 1997: 745 tonnes. The export licence covering these products should be endorsed "category 68 S ". 72 Hong Kong Applies only to knitted swimwear. 73 China Hong Kong Hungary Macao Philippines Romania For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits. For Hong Kong this figure shall be 3%. The export licence concerning these products must bear, in box 9, the words "The conversion rate for garments of a commercial size of not more than 130 cm must be applied". 76 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1995 : 165 tonnes. 97 (a ) South Korea Taiwan Thailand Fine nets (CN codes 5608 11 19 and 5608 11 99). No L 323/104 PENI Official Journal of the European Communities 30. 12 . 95 Appendix B to Annex V Third country China Remarks The following quantities, made available annually for the year 1995, may be used exclusively at European fairs: Category Quantity Unit 1 317 tonnes 2 1 338 tonnes 2 a 159 tonnes 3 196 tonnes 3 a 27 tonnes 4 2 061 1 000 pieces 5 705 1 000 pieces 6 1 689 1 000 pieces 7 302 1 000 pieces 8 992 1 000 pieces 9 294 tonnes 10 2 215 1 000 pairs 12 843 1 000 pairs 13 3 192 1 000 pieces 19 5 431 1 000 pieces 20/39 372 tonnes · 21 964 1 000 pieces 22 332 tonnes 24 1 138 1 000 pieces 32 184 tonnes 37 567 tonnes 37 a 158 tonnes Flexibilities provided for in Article 7 of and Annex VIII to the present Regulation for China are applicable to the above categories and amounts . 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/105 Appendix C to Annex V Community quantitative limits (The product descriptions of the categories are to be found in Annex I B) Third country Category Unit Quantitative limits 1995 1996 China GROUP I I ex 20 (') tonnes 33 35 ¢W ex 39 (') tonnes 322 337 GROUP II ex 13 f 1 ) 1 000 pieces 616 634 ex 18 (') tonnes 759 793 ex 24 (') 1 000 pieces 142 149 GROUP IV 115 tonnes 979 1 008 117 tonnes 466 480 118 tonnes 1 018 1 059 120 tonnes 401 417 122 tonnes 137 143 123 tonnes 68 71 GROUP V 124 e) tonnes 749 779 125 A tonnes 16 16 125 B tonnes 29 31 126 tonnes 16 16 127 A tonnes 21 22 127 B tonnes 10 11 136 A tonnes 320 333 140 tonnes 105 109 145 tonnes 21 22 146 A tonnes 125 130 146 B tonnes 188 196 I 151 B tonnes 1 933 2011 156 (3 ) tonnes 2 588 2 679 157 (3 ) tonnes 10 250 10 506 I 159 (3 ) tonnes 3 950 3 990 l 160 tonnes 44 45 I 161 (3 ) tonnes 13 136 13 465 (') Categories marked by "ex" cover products other than those of wool or fine animal hairs, cotton or synthetic or artificial textile materials . (2 ) This limit does not apply to fibres of polyvinyl alcohol falling within CN code ex 5503 90 90. (3 ) For these categories, China undertakes to reserve, as a priority 23 % of the quantitative limits concerned for users belonging to the textile Community industry during 90 days beginning on 1 January of each year.' No L 323/106 [~EN Official Journal of the European Communities 30. 12. 95 ANNEX V 'ANNEX VI Referred to in Article 3 Cottage industry and folklore products "(d ) Traditional handicraft batik fabrics and textile articles made from such batik fabrics " and "(d ) Tissus artisanaux traditionnels 'batik' et articles textiles fabriquÃ ©s Ã partir de tels tissus 'batik'." In the case of India, the title of the certificate is as follows: "Certificate in regard to handloom fabrics , products of the cottage industry and traditional folklore products, issued in conformity with and under the conditions regulating trade in textile products with the European Community", "Certificat relatif aux tissus tissÃ ©s sur mÃ ©tier Ã main et aux produits faits avec ces tissus de fabrication artisanale et aux produits relevant du folklore traditionnel dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © EuropÃ ©enne"; and paragraph (b) in box 11 shall read as follows: "( b ) Hand-made cottage industry products made of the fabrics described under (a )", and 1 . The exemption provided for in Article 3 in respect of cottage industry products shall apply only to the following types of products : (a ) fabrics woven on looms operated solely by hand or foot, being fabrics of a kind traditionally made in the cottage industry of each supplier country; (b ) garments or other textile articles of a kind traditionally made in the cottage industry of each supplier country, obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine . In the case of Pakistan, the exemption shall apply to cottage industry products made by hand from the products described in subparagraph ( a ). In the case of India this exception applies to the cottage industry products made by hand from the products described in subparagraph (a ); (c ) traditional folklore products of each supplier country, made by hand, listed in an Annex to the bilateral agreements or arrangements concerned; (d ) in the case of Bangladesh, Indonesia, Malaysia, Sri Lanka and Thailand, traditional handicraft batik fabrics and textile articles made from such batik fabrics whether sewn by hand or on a hand or foot-operated sewing machine. Batik fabrics shall be defined as follows: handicraft batik fabrics are made according to a traditional process whereby colours and shades are applied to white unbleached fabrics . This process is carried out by hand in three stages : ( i ) application of wax to the fabric by hand; ( ii ) dyeing or painting (colour is applied either by the traditional craft method of dyeing, or by hand painting); ( iii ) removal of wax by boiling the fabric . These three treatments are carried out for each of the colours or shades applied to the fabrics. 2 . Exemption shall be granted only in respect of products covered by a certificate conforming to the specimen attached to this Annex and issued by the competent authorities in the supplier country. However, in the case of Turkey, the export information document shall conform to the specimen attached to this Annex. In the case of Bangladesh, Indonesia, Malaysia, Sri Lanka and Thailand, the following shall be entered in box 1 1 of the certificate : "(b ) Produits de fabrication artisanale faits Ã la main avec les tissus dÃ ©crits sous (a )." In the case of Turkey, the export information document shall bear a conspicuous stamp "Folklore ". In the case of Hungary, the certificates concerning the products envisaged in indent (c ) above must bear a stamp "Folklore" marked clearly . In the case of a difference of opinion between the Community and Hungary concerning the nature of these products, consultations shall be held within one month in order to resolve these differences . The certificate and export information document shall specify the grounds on which exemption is granted. 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with the supplying countries shall be initiated as soon as possible, with a view to resolving the situation by the adoption of a quantiative limit or surveillance measures, in accordance with Articles 10 and 13 of this Regulation. The provisions of Part VI of Annex III shall apply mutatis mutandis to the products covered in paragraph 1 of this Annex.' 1 Exporter (name, full address , country) Exportateur (nom, adresse complÃ ¨te, pays) ORIGINAL 2 No CERTIFICATE in regard to HANDLOOMS, TEXTILE HANDICRAFTS and TRADITIONAL TEXTILE PRODUCTS, OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Community 3 Consignee (name, full address , country) Destinataire (nom, adresse complÃ ¨te, pays) CERTIFICAT relatif aux TISSUS TISSES SUR METIERS Ã MAIN , aux PRODUITS TEXTILES FAITS Ã LA MAIN, et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTI ­ SANALE, dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © europÃ ©enne 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages  DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis  DÃ SIGNATION DES MARCHANDISES 9 Quantity Quantite 10 FOB Value 0 ) Valeur fob ( 1 ) 11 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPETENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4: a) fabrics woven on looms operated solely by hand or foot (handlooms) (2) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine (handicrafts) (2) c) traditional folklore handicraft textile products made by hand , as defined in the list agreed between the European Community and the country shown in box No 4. Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessusr contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4: (1 ) In th e cu rr en cy of th e sa le contra ct .  D an s la m on na ie du co nt ra t de vente. (2 ) D el et e a s appropria te .  B iff er la (les) mention (s ) inutile(s). a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) (2) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a) et cousus uniquement Ã la main sans l'aide d'une machine (handicrafts) (2) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © europÃ ©enne et le pays indiquÃ © dans la case 4 . 12 Competent authority (name, full address, country) AutoritÃ © compÃ ©tente (nom , adresse complÃ ¨te , pays) At-A on-le Stamp-Cachet "Signature class="page"> Sample of the export information document for Turkey referred to in the second subparagraph of paragraph 2 of Annex VI 1 Exporter (name, full address , country) Exportateur (nom, adresse complÃ ¨te, pays) ORIGINAL 2 No EXPORT INFORMATION DOCUMENT in regard to handlooms, textile handicrafts and traditional textile products of the cottage industry DOCUMENT INFORMATION D'EXPORTATION relatif aux tissus tissÃ ©s sur mÃ ©tiers Ã main, aux produits textiles faits Ã la main et aux produits textiles relevant du folklore traditionnel , de fabrication artisanale 3 Consignee (name, full address , country) Destinataire (nom, adresse complÃ ¨te, pays) To be sent to the importer Copie Ã envoyer Ã l' importeur 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 9 Combined nomen ­ clature (CN) codes Codes de la nomen ­ clature combinÃ ©e (NC) 10 Quantity (') QuantitÃ © 11 Value (2) fob Turkey Valeur fob Turquie This document must be presented to the competent authorities in the importer member country within three months of its date of issue. Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai de trois mois Ã compter de la date de sa dÃ ©livrance. 12 CERTIFICATION BY THE TURKISH EXPORTING ASSOCIATION - VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 a) fabrics woven on looms operated solely by hand or foot (handlooms) (3) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine (handicrafts ) (3) c) traditional folklore handicraft textile products made by hand , as defined in the list agreed between the European Community and the Associations shown in box No 13 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants, relevant de la fabrication artisanale du pays figurant dans la case 4 . a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) (3) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits au point a) et cousus uniquement Ã la main sans l'aide d'une machine (handicrafts) (3) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © europÃ ©enne et les associations indiquÃ ©es dans la case 13 . At-Ã \ Ã n-Le \ I 13 COMPETENT ASSOCIATION (name, full address , country) ASSOCIATION COMPÃ TENTE (nom , adresse complÃ ¨te , pays) Signature Stamp-Cachet " (') Sh ow ne t we igh t (kg) an d al so qu an tity in th e un it pr es cr ibe d fo r category. (2 ) In th e cu rr en cy of th e sa le contra ct .  D an s la m on na ie du co nt ra t de vente. Ind iqu er le po ids ne t e n kil og ra m m es ai ns i qu e la qu an tit e da ns I'u ni te pr ev ue po ur la catÃ ©gorie. (3 ) D el et e a s appropria te .  B iff er la (les) mention (s ) inutile(s). class="page"> 30. 12. 95 [ EN Official Journal of the European Communities No L 323/111 ANNEX VI 'ANNEX VII referred to in Article 5 which they have received. The Commission shall notify its confirmation that the requested amount(s ) are available for re-importation within the respective Community limits in accordance with the relevant Community Regulations on economic outward processing. 2 . The requests included in the notifications to the Commission shall be valid if they establish clearly in each case : (a ) the third country in which the goods are to be processed; (b) the category of textiles products concerned; (c ) the amount to be re-imported; (d) the Member State in which the re-imported products are to be put into free circulation; (e ) an indication as to whether the requests relate to ( i ) a past beneficiary applying for the quantities set aside under Article 3 (4 ) or in accordance with the fifth subparagraph of Article 3 (5 ) of Council Regulation (EC ) No 3036/94 ('), or to ( ii ) an applicant under the third subparagraph of Article 3 (4 ) or under Article 3 ( 5 ) of that Regulation. 3 . Normally the notifications referred to in the previous parahraphs of this Article shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. 4. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each category of products and each third country concerned. Notifications presented by Member States for which no confirmation can be given because the amounts requested are no longer available within the Community quantitative limits, will be stored by the Commission in the chronological order in which they have been received and confirmed in the same order as soon as further amounts become available through the application of flexibilities foreseen in Article 3 . 5 . The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import authorization. Such unused quantities shall automatically be recredited to the quantities within the Community quantitative limits not set aside pursuant to the first subparagraph of Article 3 (4 ) or to the fifth subparagraph of Article 3 (5 ) of Council Regulation (EC) No 3036/94 . The quantities for which a renunciation has been made pursuant to the third sub-paragraph of Article 3 (4 ) of Council Regulation (EC) No 3036/94, shall automatically be added to the quantities within the Community quota that are not set aside pursuant to the first sub-paragraph of Article 3 (4 ) or to the fifth sub-paragraph of Article 3 (5 ) of the said Regulation. All such quantities as outline in the preceding subparagraphs shall be notified to the Commission in accordance with paragraph 3 above . Outward processing traffic Article 1 Re-imports into the Community of textile products listed in column 2 of the table attached to this Annex, effected in accordance with the Regulations on economic outward processing in force in the Community, shall not be subject to the quantitative limits given in column 4 of the table and have been re-imported after processing in the corresponding third country listed in column 1 for each of the quantitative limits specified . Article 2 Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 17 of the Regulation, provided that the products concerned are subject to the quantitative limits laid down in Article 2 of this Regulation. Article 3 1 . Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 17 of the Regulation. 2 . However, automatic transfers in accordance with paragraph 1 may be carried out within the following limits :  transfer between categories for up to 20% of the quantitative limit established for the category to which the transfer is made, except in the case of re-imports from Bulgaria, the Czech Republic, Hungary, Poland, Romania and the Slovak Republic, where up to 25 % may be transferred,  carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the quantitative limit established for the actual year of utilization, except in the case of Bulgaria, the Czech Republic, Hungary, Poland, Romania and the Slovak Republic, where up to 13,5 % may be carried over, advance use of a specific quantitative limit for up to 7,5 % of the quantitative limit established for the actual year of utilization. 3 . Where there is a need for additional imports the specific quantitative limits may be adjusted in accordance with the procedure laid down in Article 17 of the Regulation. 4 . The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs . Article 4 1 . For the purpose of applying Article 1 , the competent authorities of the Member States, before issuing prior authorizations in accordance with the relevant Community Regulations on economic outward processing, shall notify the Commission of the amounts of the requests for authorizations (') OJ No L 322, 15 . 2 . 1994, p. 1 . No L 323/112 EN Official Journal of the European Communities 30. 12 . 95 Article S The certificate of origin shall be issued by the competent governmental authorities in the supplier country concerned, in accordance with the Community legislation in force and the provisions of Annex III for all products covered by this Annex. Article 6 The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities competent to issue the prior authorizations referred to in Article 4 together with specimens of the stamp impressions used by them. 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/113 TABLE COMMUNITY QUANTITATIVE LIMITS FOR GOODS RE-IMPORTED UNDER OPT applicable for the years 1995 to 1997 (The complete description of the goods is shown in Annex I ) Third country Category Unit Community quantitative limits 1995 1996 1997 Belarus GROUP IB 4 5 6 7 8 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 2186 3 037 3 523 2 672 365 GROUP IIB - 12 1 000 pairs 1 971 13 1 000 pieces 232 15 1 000 pieces 1 154 16 1 000 pieces 359 21 1 000 pieces 729 24 1 000 pieces 246 26/27 1 000 pieces 1 154 29 1 000 pieces 419 l 73 1 000 pieces 2 308 83 tonnes 350 \ GROUP HIB 74 1 000 pieces 419 Bulgaria GROUP IB 4 1 000 pieces 12 053 12 867 13 735 5 1 000 pieces 5 288 5 645 6 026 6 1 000 pieces 7 483 8 044 8 648 I 7 1 000 pieces 10 822 11 552 12 332 8 1 000 pieces 5 141 5 411 5 695 GROUP II B 73 1 000 pieces 2 693 2 935 3 200 China GROUP IB 4 5 6 7 8 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 275 605 2108 581 1 333 GROUP IIB 13 1 000 pieces 500 14 1 000 pieces 500 15 1 000 pieces 449 16 1 000 pieces 893 17 1 000 pieces 700 18 tonnes 116 I 21 1 000 pieces 1 868 24 1 000 pieces 111 26 1 000 pieces 1041 I 29 1 000 pieces 100 I 31 1 000 pieces 5 460 I 73 1 000 pieces 231 76 tonnes 925 I 78 tonnes 54 l 83 tonnes 54 I No L 323/114 I EN I Official Journal of the European Communities 30. 12 . 95 Third country Category Unit Community quantitative limits I 1995 1996 1997 Czech Republic GROUP I B 4 1 000 pieces 5 820 6169 6 539 5 1 000 pieces 4 544 4 817 5 106 l 6 1 000 pieces 5 377 5 700 6 042 7 1 000 pieces 2 921 3 096 3 282 8 1 000 pieces 4 875 5 094 5 324 GROUP IIB 12 1 000 pairs 8 123 8 732 9 387 15 1 000 pieces 2 550 2 741 2 947 16 1 000 pieces 1454 1 563 1 680 17 1 000 pieces 931 1 015 1 106 24 1 000 pieces 1 091 1 173 1 261 1 26 1 000 pieces 1 684 1 810 1 946 \ 76 tonnes 3 968 4 325 4 714 Hungary GROUP I B 4 1 000 pieces 16 428 17 537 18 721 5 1 000 pieces 8 688 9 274 9 900 6 1 000 pieces 16 793 17 927 19 137 7 1 000 pieces 13 527 14 440 15 415 8 1 000 pieces 9 684 10 120 10 575 GROUP II B 12 1 000 pairs 27 822 30117 32 602 15 1 000 pieces 13 463 14 675 15 995 16 1 000 pieces 2 859 3 116 3 397 17 1 000 pieces 3 206 3 495 3 809 24 1 000 pieces 7 694 8 386 9 141 73 1 000 pieces 3 206 3 495 3 809 India GROUP IB l 7 1 000 pieces 2 783 . 2 904 3 030 8 1 000 pieces 1 989 2 084 2184 GROUP II B 15 1 000 pieces 100 110 122 l 26 1 000 pieces 1425 1 524 1 630 27 1 000 pieces 1 226 1 311 1 403 Indonesia GROUP I B 6 1 000 pieces 646 714 788 7 1 000 pieces 430 474 524 8 1 000 pieces 538 594 656 Macao GROUP I B 6 1 000 pieces 235 241 247 GROUP II B 16 1 000 pieces 611 629 647 30 . 12 . 95 EN Official Journal of the European Communities No L 323/115 Third country Category Unit Community quantitative limits 1995 1996I 1997 Malaysia GROUP IB I 4 1 000 pieces 192 209 227 5 1 000 pieces 192 209 227 6 1 000 pieces 192 209 227 7 1 000 pieces 191 201 211 8 1 000 pieces 154 162 170 Mongolia GROUP IB 5 1 000 pieces 180 Pakistan GROUP IB 4 1 000 pieces 2 678 2 911 3 165 5 1 000 pieces 1 091 1 205 1 331 6 1 000 pieces 2 466 2 666 2 883 7 1 000 pieces 1 172 1 267 1 370 8 1 000 pieces 1 635 1 768 1 911 GROUP IIB 26 1 000 pieces 1600 1 730 1 871 Philippines GROUP IB 6 1 000 pieces 480 510 543 8 1 000 pieces 128 133 139 GROUP IIB 21 1 000 pieces 205 220 235 Poland GROUP IB 4 1 000 pieces 9 701 10 283 10 900 5 1 000 pieces 11 551 12 331 13 163 6 1 000 pieces 23 072 24 802 26 663 8 1 000 pieces 20 623 21 706 22 845 GROUP IIB 12 1 000 pairs 8 975 9 783 10 663 14 1 000 pieces 5 835 6 360 6 933 15 1 000 pieces 14104 15 373 16 757 16 1 000 pieces 4 552 4 962 5 408 24 1 000 pieces 3 206 3 495 3 809 26 1 000 pieces 5 129 5 591 6 094 Romania GROUP IB 4 1 000 pieces 5 456 5 783 6 130 5 1 000 pieces 9 838 10 502 11 211 6 1 000 pieces 14 758 15 754 16 818 7 1 000 pieces 11 069 11 816 12 614 8 1 000 pieces 15 911 16 627 17 375 GROUP IIB 12 1 000 pairs 10 601 11 396 12 251 14 1 000 pieces 3 206 3 495 3 809 15 1 000 pieces 7 694 8 386 9 141 No L 323/116 I EN I Official Journal of the European Communities 30. 12 . 95 Third country Category Unit Community quantitative limits \ 1995 1996 1997 Romania 17 1 000 pieces 4 487 4 891 5 331 (cont'd) 24 1 000 pieces 5 129 5 591 6 094 73 1 000 pieces 2 051 2 236 2 437 Russia GROUP I B \ 4 1 000 pieces 796 5 1 000 pieces 1 822 6 1 000 pieces 5 041 7 1 000 pieces 3 219 I 8 1 000 pieces 2 916 I GROUP IIB I 12 1 000 pairs 3 888 13 1 000 pieces 1 181 15 1 000 pieces 3 137 l 16 1 000 pieces 1 147 21 1 000 pieces 4 421 24 1 000 pieces 2 247 26/27 1 000 pieces 2 656 29 1 000 pieces 3 602 73 1 000 pieces 2 775 83 tonnes 414 GROUP HIB 74 1 000 pieces 826 Singapore GROUP I B 7 1 000 pieces 514 550 589 Slovak Republic GROUP I B 4 1 000 pieces 1 510 1 601 1 697 5 1 000 pieces 3 389 3 592 3 808 6 1 000 pieces 3 661 3 881 4113 7 1 000 pieces 1 957 2 074 2 199 8 1 000 pieces 2 987 3 121 3 262 GROUP IIB 12 1 000 pairs 8 431 9 063 9 743 15 1 000 pieces 3 086 3 317 3 566 16 1 000 pieces 1 215 1 306 1404 l 17 1 000 pieces 1 641 1 789 1 950 24 1 000 pieces 2 041 2 194 2 359 26 1 000 pieces 1 684 1 810 1 946 76 tonnes 5 438 5 927 6 461 Sri Lanka GROUP I B 6 1 000 pieces 2 015 2 219 2 444 7 1 000 pieces 1 520 1 674 1 844 8 1 000 pieces 1 437 1 583 1 744 GROUP IIB | 21 1 000 pieces 1 548 1 727 1 928 30 . 12 . 95 rin Official Journal of the European Communities No L 323/117 Third country Category Unit Community quantitative limits 1995 1996 1997\ Thailand GROUP IB l 5 1 000 pieces 126 137 150 6 1 000 pieces 126 137 150 7 1 000 pieces 227 245 265 8 1 000 pieces 126 137 150 GROUP IIB 21 1 000 pieces 485 569 668 26 1 000 pieces 191 209 228 Ukraine GROUP I B 4 1 000 pieces 1 943 5 1 000 pieces 2 672 6 1 000 pieces 3 402 \ I 7 1 000 pieces 4 980 8 1 000 pieces 972 l GROUP II B 12 1 000 pairs 7 392 13 1 000 pieces 932 15 1 000 pieces 2 916 16 1 000 pieces 599 21 1 000 pieces 1 943 24 1 000 pieces 862 26/27 1 000 pieces 5 831 29 1 000 pieces 1 318 73 1 000 pieces 608 83 tonnes 291 I GROUP HIB 74 1 000 pieces 599 Vietnam GROUP IB 4 1 000 pieces 227 228 229 5 1 000 pieces 173 174 175 6 1 000 pieces 324 326 328 7 1 000 pieces 241 244 247 ' 8 1 000 pieces 868 875 883 GROUP II B 12 1 000 pairs 1 764 1 817 1 871 13 1 000 pieces 550 558 567 18 tonnes 223 229 236 21 1 000 pieces 438 448 457 24 1 000 pieces 249 257 265 26 1 000 pieces 86 89 92 31 1 000 pieces 344 358 371 76 tonnes 268 280 293 COMMUNITY QUANTITATIVE LIMITS FOR GOODS RE-IMPORTED UNDER OPT applicable for the years 1995 to 1997 (The complete description of the goods is shown in Annex IB) Third country Category Unit Community quantitative limits 1995 1996 1997 China GROUP V 159 tonnes 8 161 tonnes 15' No L 323/1 18 | EN Official Journal of the European Communities 30. 12 . 95 ANNEX VII 'ANNEX VIII referred to in Article 7 Flexibility provisions The attached table indicates for each of the supplier countries listed in column 1 the maximum amounts which, after advance notification to the Commission, it may transfer between the corresponding quantitative limits indicated in Annex V in accordance with the following provisions:  advance utilization of the quantitative limit for the particular category established for the following quota year shall be authorized up to the percentage of the quantitative limit for the current year indicated in column 2; the amounts in question shall be deducted from the corresponding quantitative limits for the following year, ¢  carry-over of amounts not utilized in a given year to the corresponding quantitative limit for the following year shall be authorized up to the percentage of the quantitative limit for the year of actual utilization indicated in column 3 ,  transfers from categories 1 to categories 2 and 3 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 4,  transfers between categories 2 and 3 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 5 ,  transfers between categories 4, 5, 6 , 7 and 8 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 6,  transfers into any of the categories in Groups II or III ( and where applicable Group IV) from any of the categories in Groups I , II or III shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 7. The cumulative application of the flexibility provisions referred to above shall not result in an increase in any Community quantitative limit for a given year above the percentage indicated in column 8 . The table of equivalence applicable to the abovementioned transfers is given in Annex I. Additional conditions, possibilities for transfers and notes are given in column 9 of the table . 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/119 Country Advanceutilization Carry ­ over Transfers from cat. 1 to cats 2 and 3 Transfers between cats 2 and 3 Transfers between cats 4, 5 , 6, 7, 8 Transfers from Groups I, II, III to Groups II, IÃ , IV Maximum increase in any cat. Additional conditions (D ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7) (8 ) (9 ) Albania 5% 9% 11% 11% 11 % 11% 17% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. Argentina 5% 7% 7% 7% 7% 7% n.a. Transfers may be made from categories 2 and 3 to category 1 up to 4%. Armenia 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Azerbaijan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Bangladesh 5% 10% 12% 7% 7% 7% n.a. Note : imports are currently not subject to quantitative limits . No L 323/120. I EN I Official Journal of the European Communities 30. 12 . 95 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) ( 7) ( 8 ) (9) Belarus 5% 7% 4% 4% 4% 5% 13,5% With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Brazil 5% 7% 7% 7% 7% 7% n.a. A transfer of 2 % from categories 2 and 3 to category 1 shall also be authorized. Bulgaria 6% 10% 7% 7% 7% 10% 17% With regard to column 4, transfers can also be made from categories 2 and 3 to category 1 . With regard to columns 4 and 5 , the total quantities transferred to categories 2 and 3 may not exceed 7%. China 2% 5% 7% 7% 7% 7% 17% Further amounts may be authorized following consultations in accordance with Article 16 up to: column 2: 5% column 3 : 7% . With regard to column 7, transfers from Groups I, II and III may only be made into Groups II and III . 30. 12 . 95 I EN I Official Journal of the European Communities No L 323/121 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) (6 ) ( 7) ( 8 ) (9 ) Czech Republic 6% 10% 7% 7% 7% 10% n.a. Estonia 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits. With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Georgia 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits. With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Hong Kong 1% 2% 0% 4% 4% 5% n.a. Further amounts may be authorized following consultations in accordance with Article 16 up to: column 2: 5% column 3 : 7% . Hungary 6% 10 % 7% 7% 7% 10% n.a. India 5% 7% 7% 7% 7% 7% n.a. Indonesia 5% 7% 7% 7% 7% 7% n.a. No L 323/122 [ EN Official Journal of the European Communities 30. 12 . 95 ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) ( 7) ( 8 ) ( 9 ) Kazakhstan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Kyrgyzstan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Latvia 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Lithuania 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . 30 . 12 . 95 I EN Official Journal of the European Communities No L 323/123 ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) ( 9 ) Macao 1% 2% 0% 4% 4% 5% n.a. Further amounts may be authorized following consultations in accordance with Article 16 up to : column 2:5% column 3 : 7% . Malaysia 5% 7% 7% 7% 7% 7% n.a. Moldova 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Mongolia 5% 7% 4% 4% 4% 5% 13,5% With regard to column 7, transfers can also be made from and to Group V. With regard to column 4 , transfers may also be made from categories 2 and 3 to category 1 . Pakistan 5% 7% 7% 7% 7% 7% n.a. With regard to column 4 transfers may be made between categories 1 , 2 and 3 . No L 323/124 I EN I Official Journal of the European Communities 30. 12 . 95 ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) ( 7) ( 8 ) (9) Peru 5% 9% 11% 7% 7% 7% n.a. Transfers may be made between categories 1 , 2 and 3 up to 11 % . Philippines 5% 7% 7% 1% 7% 7% n.a. Poland 6% 10% 7% 7% 7% 10% n.a. Romania 6% 10% 7% 7% 7% 10% n.a . With regard to column 4, transfers can also be made from categories 2 and 3 to category 1 . With regard to columns 4 and 5 , the total quantities transferred to categories 2 and 3 may not exceed 7% . Russia 5% 7% 4% 4% 4% 5% 13,5% For Group I categories the limit in column 8 is 13% . Singapore 5% 7% 7% 7% 7% 7% n.a . Slovak Republic 6% 10% 7% 7% 7% 10% n.a. Slovenia 5% 9% 7% 7% 7% 10% 17% Imports are currently not subject to quantitative limits . With regard to column 4, transfers can also be made from categories 2 and 3 to category 1 . 30 . 12 . 95 I EN I Official Journal of the European Communities No L 323/125 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) ( 7) ( 8 ) ( 9) South Korea 1% 2% 0 % 4% 4% 5% n.a. Further amounts may be authorized following consultation in accordance with Article 16 up to: column 2: 5 % column 3 : 7% . Sri Lanka 5% 9% 11% 7% 7% 7% n.a. Tajikistan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Taiwan 1% 2% 0% 4% 4% 5% 12% Thailand 5% 7% 7% 7% 7% 7% n.a. Turkmenistan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits . With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13 % . Ukraine 5% 7% 4% 4% 4% 5% 13,5% With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% .. No L 323/126 I EN I Official Journal of the European Communities 30. 12 . 95 ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) ( 7) ( 8 ) (9) Uzbekistan 5% 7% 4% 4% 4% 5% 13,5% With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13% . Vietnam 1 % 2% 0% 4% 4% 5% 12% There shall be no authorization for transfers between the specific quantitative limits established for categories included in different groups of products referred to in Annex V. Flexibility provisions for quantitative restrictions referred to in Appendix C to Annex V Country Advance utilization Carry ­ over Transfers between cats 156, 157 , 159 and 161 Transfers between other categories Maximum increase in any category Additional conditions (D (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) China 1 % " 3% 1,5% 6% 14% Further amounts may be authorized following consultations in accordance with Article 16 up to: column 2: 5 % column 3 : 7% . n.a . = not applicable .' 30 . 12 . 95 PEN Official Journal of the European Communities No L 323/127 ANNEX VIII 'ANNEX IX referred to in Article 10 Safeguard clauses; basket exit thresholds Supplier country Group I Group II Group III Group IV Group V Slovenia 1 °/Ã 5% 10% Taiwan 0,40% 2% 6% Vietnam 0,20% 1% 3% 5% 5% China 5% 10% Albania 1,25% 6,25% 12,50% 12,50% 12,50% Mongolia 1% 5% 10% 8% 8% Latvia Lithuania 0,40% 2,40% 8% 8% 8% Russia 1,20% 4% 4% Ukraine Belarus 1,20% 4% 4% 4% Armenia Azerbaijan Georgia Moldova Kazakhstan Kyrgyzstan Tajikistan Turkmenistan Uzbekistan 0,35% . 1,20% 4% 4% 4% China (for products referred to in Annex I B) for silk products for other products 25% 10%' No L 323/128 MEN Official Journal of the European Communities 30. 12 . 95 ANNEX IX 'ANNEX XI List of members of the World Trade Organization Antigua and Barbuda Malaysia Argentina Maldives Australia Mali Bahrain Malta Bangladesh Mauritania Barbados Mauritius Belize Mexico Botswana Morocco Brazil Myanmar Brunei Darussalam Namibia Burkina Faso New Zealand Canada Nigeria Central African Republic Norway Chile Pakistan Colombia Paraguay Costa Rica Peru CÃ ´te d'Ivoire Philippines Cuba Poland Czech Republic Romania Djibouti Senegal Dominica Singapore Dominican Republic Slovak Republic Egypt South Africa El Salvador South Korea Gabon Sri Lanka Ghana St Lucia Guinea Bissau St Vincent and the Grenadines Guyana Suriname Honduras Swaziland Hong Kong Switzerland Hungary Tanzania Iceland Thailand India Togo Indonesia Trinidad and Tobago Israel Tunisia Jamaica Turkey Japan Uganda Kenya United States Kuwait Uruguay Lesotho Venezuela Macao Zambia Malawi Zimbabwe'